Exhibit 10.1
EXECUTION VERSION







--------------------------------------------------------------------------------















TEXAS-NEW MEXICO POWER COMPANY






$60,000,000








3.85% First Mortgage Bonds, due 2028, Series 2018A








______________


BOND PURCHASE AGREEMENT


______________








Dated June 28, 2018













--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






TABLE OF CONTENTS


SECTION                HEADING                            PAGE


SECTION 1.
AUTHORIZATION OF BONDS
1


 
 
 
SECTION 2.
SALE AND PURCHASE OF BONDS
2


 
 
 
SECTION 3.
CLOSING
2


 
 
 
SECTION 4.
CONDITIONS TO CLOSING
2


 
 
 
Section 4.1.
Representations and Warranties
2


Section 4.2.
Performance; No Event of Default or Bond Repurchase Event
2


Section 4.3.
Compliance Certificates
3


Section 4.4.
Opinions of Counsel
3


Section 4.5.
Purchase Permitted By Applicable Law, Etc
3


Section 4.6.
Sale of Other Bonds
3


Section 4.7.
Payment of Special Counsel Fees
3


Section 4.8.
Private Placement Number
4


Section 4.9.
Changes in Corporate Structure
4


Section 4.10.
Funding Instructions
4


Section 4.11.
Proceedings and Documents
4


Section 4.12.
Issuance of Bonds under Indenture; Execution and Delivery and Filing and
Recording of the Supplement
4


Section 4.13.
Regulatory Approvals
4


 
 
 
SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
5


 
 
 
Section 5.1.
Organization; Power and Authority
5


Section 5.2.
Authorization, Etc
5


Section 5.3.
Disclosure
5


Section 5.4.
Organization and Ownership of Shares of Subsidiaries
5


Section 5.5.
Financial Statements; Material Liabilities
6


Section 5.6.
Compliance with Laws, Other Instruments, Etc.
6


Section 5.7.
Governmental Authorizations, Etc
6


Section 5.8.
Litigation; Observance of Agreements, Statutes and Orders
7


Section 5.9.
Taxes
7


Section 5.10.
Title to Property; Leases
7


Section 5.11.
Licenses, Permits, Etc
8


Section 5.12.
Compliance with ERISA
8


Section 5.13.
Private Offering by the Company
9


Section 5.14.
Use of Proceeds; Margin Regulations
9


Section 5.15.
Existing Indebtedness
9


Section 5.16.
Foreign Assets Control Regulations, Etc
10


Section 5.17.
Status under Certain Statutes
11


Section 5.18.
Lien of Indenture
11





‑i‑



--------------------------------------------------------------------------------





SECTION 6.
REPRESENTATIONS OF THE PURCHASERS
11


 
 
 
Section 6.1.
Purchase for Investment
11


Section 6.2.
Source of Funds
12


 
 
 
SECTION 7.
INFORMATION AS TO COMPANY
13


 
 
 
Section 7.1.
Visitation
13


 
 
 
SECTION 8.
COVENANTS.
14


 
 
 
Section 8.1.
Compliance with Law
14


Section 8.2.
Books and Records
14


Section 8.3.
Transactions with Affiliates
14


Section 8.4.
Line of Business
14


 
 
 
SECTION 9.
REMEDIES ON DEFAULT.
15


 
 
 
SECTION 10.
EXPENSES, ETC
15


 
 
 
Section 10.1.
Transaction Expenses
15


Section 10.2.
Survival
15


 
 
 
SECTION 11.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
15


 
 
 
SECTION 12.
AMENDMENT AND WAIVER
16


 
 
 
Section 12.1.
Requirements
16


Section 12.2.
Solicitation of Holders of Bonds
16


Section 12.3.
Binding Effect, Etc
16


Section 12.4.
Bonds Held by Company, Etc
17


 
 
 
SECTION 13.
REPRODUCTION OF DOCUMENTS
17


 
 
 
SECTION 14.
CONFIDENTIAL INFORMATION
17


 
 
 
SECTION 15.
SUBSTITUTION OF PURCHASER
19


 
 
 
SECTION 16.
MISCELLANEOUS
19


 
 
 
Section 16.1.
Successors and Assigns
19


Section 16.2.
Severability
19


Section 16.3.
Construction, Etc
19


Section 16.4.
Counterparts
19


Section 16.5.
Governing Law
19


Section 16.6.
Jurisdiction and Process; Waiver of Jury Trial
20


Section 16.7.
Notices
20









‑ii‑



--------------------------------------------------------------------------------





SCHEDULE A     —     DEFINED TERMS
SCHEDULE 4.4(a) —     FORM OF OPINIONS OF VARIOUS COUNSEL TO THE COMPANY
SCHEDULE 4.4(b) —     FORM OF OPINION OF SPECIAL COUNSEL FOR THE PURCHASERS
SCHEDULE 5.3     —     DISCLOSURE MATERIALS
SCHEDULE 5.4
—     ORGANIZATION AND OWNERSHIP OF SHARES OF SUBSIDIARIES; AFFILIATES

SCHEDULE 5.5     —     FINANCIAL STATEMENTS
SCHEDULE 5.15 —     EXISTING INDEBTEDNESS
SCHEDULE B     —     INFORMATION RELATING TO PURCHASERS
SCHEDULE C     —     FORM OF NINTH SUPPLEMENTAL INDENTURE






‑iii‑



--------------------------------------------------------------------------------






TEXAS-NEW MEXICO POWER COMPANY
3.85% FIRST MORTGAGE BONDS, DUE 2028, SERIES 2018A






JUNE 28, 2018




TO EACH OF THE PURCHASERS LISTED IN
SCHEDULE B HERETO:
Ladies and Gentlemen:
Texas-New Mexico Power Company, a Texas corporation (together with any successor
thereto that becomes a party hereto, the “Company”), agrees with each of the
Purchasers as follows:
SECTION 1.
AUTHORIZATION OF BONDS    .

The Company will authorize the issue and sale of $60,000,000 aggregate principal
amount of its 3.85% First Mortgage Bonds, due 2028, Series 2018A (as amended,
restated or otherwise modified from time to time and including any such bonds
issued in substitution therefor pursuant to the Indenture, the “Bonds”). The
Bonds will be issued under and secured by that certain First Mortgage Indenture
dated as of March 23, 2009 (the “Original Indenture”), from the Company, as
grantor, to MUFG Union Bank, N.A. (formerly known as Union Bank, N.A.), as
trustee (the “Trustee”), as previously amended and supplemented by a First
Supplemental Indenture dated as of March 23, 2009, a Second Supplemental
Indenture, dated as of March 25, 2009, a Third Supplemental Indenture, dated as
of April 30, 2009, as amended by a First Amendment, dated as of December 16,
2010, a Fourth Supplemental Indenture dated as of September 30, 2011, a Fifth
Supplemental Indenture, dated as of April 3, 2013, a Sixth Supplemental
Indenture dated as of June 27, 2014, a Seventh Supplemental Indenture, dated as
of February 10, 2016, an Eighth Supplemental Indenture, dated as of August 24,
2017, each such supplemental indenture being between the Company and the
Trustee, and to be further supplemented by the Ninth Supplemental Indenture
(such Ninth Supplemental Indenture being referred to herein as the “Supplement”)
which will be substantially in the form set out in Schedule C, with such changes
therein, if any, as shall be approved by the Purchasers and the Company. The
Original Indenture, as supplemented and amended by the aforementioned eight
supplemental indentures and the Supplement, and as further supplemented or
amended according to its terms, is hereinafter referred to as the “Indenture”.
Certain capitalized and other terms used in this Agreement are defined in
Schedule A. Terms used herein by not defined herein shall have the meanings set
forth in the Indenture unless otherwise specified. References to a “Schedule”
are references to a Schedule attached to this Agreement unless otherwise
specified. References to a “Section” are references to a Section of this
Agreement unless otherwise specified.





--------------------------------------------------------------------------------

Texas-New Mexico Power Company        Bond Purchase Agreement


SECTION 2.
SALE AND PURCHASE OF BONDS.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Bonds in the principal amount specified
opposite such Purchaser’s name in Schedule B at the purchase price of 100% of
the principal amount thereof. The Purchasers’ obligations hereunder are several
and not joint obligations and no Purchaser shall have any liability to any
Person for the performance or non‑performance of any obligation by any other
Purchaser hereunder.
SECTION 3.
CLOSING.

The sale and purchase of the Bonds to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago,
Illinois 60603, at 7:00 a.m., Chicago time, at a closing on June 28, 2018;
provided that the Company shall have the option to select an earlier date (the
“Closing”). At the Closing, the Company will deliver to each Purchaser the Bonds
to be purchased by such Purchaser in the form of a single Bond (or such greater
number of Bonds in denominations of at least $100,000 as such Purchaser may
request) dated the date of the Closing and registered in such Purchaser’s name
(or in the name of its nominee), against delivery by such Purchaser to the
Company or its order of immediately available funds in the amount of the
purchase price therefor by wire transfer of immediately available funds for the
account of the Company in accordance with the instructions delivered by the
Company pursuant to Section 4.10. If at the Closing the Company shall fail to
tender such Bonds to any Purchaser as provided above in this Section 3, or any
of the conditions specified in Section 4 shall not have been fulfilled to such
Purchaser’s reasonable satisfaction, such Purchaser shall, at its election, be
relieved of all further obligations under this Agreement, without thereby
waiving any rights such Purchaser may have by reason of any of the conditions
specified in Section 4 not having been fulfilled to such Purchaser’s
satisfaction or such failure by the Company to tender such Bonds.
SECTION 4.
CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Bonds to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
reasonable satisfaction, prior to or at the Closing, of the following
conditions:
Section 4.1.    Representations and Warranties. The representations and
warranties of the Company in this Agreement shall be correct when made and at
the Closing.
Section 4.2.    Performance; No Event of Default or Bond Repurchase Event. The
Company shall have performed and complied with all agreements and conditions
contained in this Agreement and in the other Financing Agreements required to be
performed or complied with by it prior to or at the Closing and from the date of
this Agreement to the Closing. From the date of this Agreement until the
Closing, before and after giving effect to the issue and sale of the Bonds (and
the application of the proceeds thereof as contemplated by Section 5.14), no
Bond Repurchase Event under the Supplement or Event of Default under the
Indenture or violation of Section 8


‑2‑



--------------------------------------------------------------------------------

Texas-New Mexico Power Company        Bond Purchase Agreement


hereof, in each case assuming the Bonds had been issued as of the date hereof,
shall have occurred and be continuing.
Section 4.3.    Compliance Certificates.
(a)    Officer’s Certificate. The Company shall have delivered to such Purchaser
an Officer’s Certificate, dated the date of the Closing, certifying that (i) the
conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled and (ii)
the Indenture attached thereto (together with all amendments and supplements
thereto, but exclusive of property exhibits, recording information and the like)
is a true copy and in full force and effect.
(b)    Secretary’s Certificate. The Company shall have delivered to such
Purchaser a certificate of its Secretary or Assistant Secretary, dated the date
of the Closing, certifying as to (i) the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Bonds and this Agreement and the other Financing Agreements and (ii) the
Company’s organizational documents as then in effect.
Section 4.4.    Opinions of Counsel. Such Purchaser shall have received opinions
in form and substance satisfactory to such Purchaser, dated the date of the
Closing (a) from Troutman Sanders LLP, Jackson Walker L.L.P. and in-house legal
counsel to the Company, counsel for the Company, covering the matters set forth
in Schedule 4.4(a), covering such other matters incident to the transactions
contemplated hereby as such Purchaser or its counsel may reasonably request and
containing assumptions, qualifications, limitations and exclusions reasonably
acceptable to Purchasers and their special counsel (and the Company hereby
instructs its counsel to deliver such opinion to the Purchasers) and (b) from
Chapman and Cutler LLP, the Purchasers’ special counsel in connection with such
transactions, set forth in Schedule 4.4(b) and covering such other matters
incident to such transactions as such Purchaser may reasonably request.
Section 4.5.    Purchase Permitted By Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Bonds shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date of the
Closing. If requested by such Purchaser, such Purchaser shall have received an
Officer’s Certificate certifying as to such matters of fact as such Purchaser
may reasonably specify to enable such Purchaser to determine whether such
purchase is so permitted.
Section 4.6.    Sale of Other Bonds. Contemporaneously with the Closing, the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Bonds to be purchased by it at the Closing as specified in Schedule
B.
Section 4.7.    Payment of Special Counsel Fees. Without limiting Section 10.1,
the Company shall have paid on or before the Closing the fees, charges and
disbursements of the


‑3‑



--------------------------------------------------------------------------------

Texas-New Mexico Power Company        Bond Purchase Agreement


Purchasers’ special counsel referred to in Section 4.4 to the extent reflected
in a statement of such counsel rendered to the Company at least one (1) Business
Day prior to the Closing.
Section 4.8.    Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for the Bonds.
Section 4.9.    Changes in Corporate Structure. The Company shall not have
changed its jurisdiction of incorporation or organization, as applicable, or
been a party to any merger or consolidation or succeeded to all or any
substantial part of the liabilities of any other entity, at any time following
the date of the most recent financial statements referred to in Schedule 5.5.
Section 4.10.    Funding Instructions. At least three (3) Business Days prior to
the date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company specifying (i) the
name and address of the transferee bank, (ii) such transferee bank’s ABA number
and (iii) the account name and number into which the purchase price for the
Bonds is to be deposited.
Section 4.11.    Proceedings and Documents. All corporate and other proceedings
in connection with the transactions contemplated by this Agreement and the other
Financing Agreements, and all documents and instruments incident to such
transactions shall be reasonably satisfactory to such Purchaser and its special
counsel, and such Purchaser and its special counsel shall have received all such
counterpart originals or certified or other copies of such documents as such
Purchaser or such special counsel may reasonably request.
Section 4.12.    Issuance of Bonds under Indenture; Execution and Delivery and
Filing and Recording of the Supplement. The Company shall have taken all actions
necessary under the Indenture to effect the issue of the Bonds thereunder. The
Supplement shall have been duly executed and delivered by the Company. The
Indenture, as it exists as of the date hereof, has been duly recorded as a
mortgage and deed of trust of real estate, and any required filings with respect
to personal property and fixtures subject to the Lien of the Indenture, as it
exists as of the date hereof, have been duly made in each place in which such
recording or filing is required to protect, preserve and perfect the Lien of the
Indenture, as it exists as of the date hereof. Prior to or contemporaneous with
Closing, the Supplement will be duly recorded with the applicable Governmental
Authority.
Section 4.13.    Regulatory Approvals. The issue and sale of the Bonds shall
have been duly authorized by each regulatory authority whose consent or approval
shall be required for the issue and sale of the Bonds to the Purchasers and any
orders issued pursuant thereto shall be in full force and effect as of the
Closing and all appeal periods, if any, shall have expired; provided, however,
that with respect to the registration requirements of section 5 of the
Securities Act or to the registration requirements of any Securities or blue sky
laws of any applicable jurisdiction, satisfaction of the foregoing condition
assumes the accuracy of the representations and warranties of the Purchasers
contained in Section 6.1 of this Agreement.


‑4‑



--------------------------------------------------------------------------------

Texas-New Mexico Power Company        Bond Purchase Agreement


SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each Purchaser that:
Section 5.1.    Organization; Power and Authority. The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, is duly qualified as a foreign corporation and is
in good standing in each jurisdiction in which such qualification is required by
law, other than those jurisdictions as to which the failure to be so qualified
or in good standing would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The Company has the corporate power
and authority to own or hold under lease, the properties it purports to own or
hold under lease, to transact the business it transacts, to execute and deliver
this Agreement, the Bonds and the Supplement (and had the corporate power and
authority to execute and deliver the Indenture at the time of execution and
delivery thereof) and to perform the provisions of this Agreement and the other
Financing Agreements.
Section 5.2.    Authorization, Etc. Each Financing Agreement has been duly
authorized by all necessary corporate action on the part of the Company, and
each Financing Agreement (other than the Supplement and the Bonds) constitutes,
and when the Supplement is executed and delivered by the Company and the Trustee
and when the Bonds are executed, issued and delivered by the Company,
authenticated by the Trustee and paid for by the Purchasers, the Supplement and
each Bond will constitute a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its respective terms, except
as such enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
Section 5.3.    Disclosure. This Agreement, the financial statements listed in
Schedule 5.5 and the documents, certificates or other writings (including the
Company’s annual report on Form 10‑K, quarterly reports on Form 10-Q and current
reports on Form 8-K filed with the Securities and Exchange Commission) delivered
or made available to the Purchasers by or on behalf of the Company prior to June
21, 2018 in connection with the transactions contemplated hereby and identified
in Schedule 5.3 (collectively, the “Disclosure Documents”), taken as a whole, do
not contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein not misleading in light
of the circumstances under which they were made. Except as disclosed in the
Disclosure Documents, since December 31, 2017, there has been no change in the
financial condition, operations, business or properties of the Company or any
Subsidiary except changes that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
Section 5.4.    Organization and Ownership of Shares of Subsidiaries;
Affiliates. (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists of (i) the Company’s Subsidiaries, showing, as to each Subsidiary,
the name thereof, the jurisdiction of its organization, and the percentage of
shares of each class of its capital stock or similar equity interests
outstanding owned by the Company and each other Subsidiary, (ii) the Company’s
Affiliates, other than Subsidiaries and (iii) the Company’s directors and
officers.


‑5‑



--------------------------------------------------------------------------------

Texas-New Mexico Power Company        Bond Purchase Agreement


(b)    All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries, have been validly issued, are fully paid and
non‑assessable and are owned by the Company or another Subsidiary, free and
clear of any Lien that is prohibited by this Agreement.
(c)    Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and, where applicable, is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Subsidiary has the corporate or other power
and authority to own or hold under lease, the properties it purports to own or
hold under lease and to transact the business it transacts.
Section 5.5.    Financial Statements; Material Liabilities. The Company, through
its agents, Morgan Stanley & Co. LLC and Citigroup Global Markets Inc., has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5. All of such financial statements
(including in each case the related schedules and notes) fairly present in all
material respects, the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year‑end
adjustments). The Company and its Subsidiaries do not have any Material
liabilities that are not disclosed in the Disclosure Documents.
Section 5.6.    Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement and the other
Financing Agreements (including the prior execution and delivery of the
Indenture) will not (i) violate or conflict with any provision of the corporate
charter or by-laws; (ii) result in the creation of any Lien, other than the Lien
created under the Indenture, in respect of any property of the Company or any
Subsidiary; (iii) violate, contravene or conflict with contractual provisions
of, or cause an event of default under, any indenture, mortgage, deed of trust,
loan, purchase or credit agreement, lease, shareholders agreement or any other
agreement or instrument to which the Company or any Subsidiary is bound, the
violation of which would have or would be reasonably expected to have a Material
Adverse Effect; (iv) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any
Subsidiary; or (v) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Company or any
Subsidiary.
Section 5.7.    Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, notice, filing or declaration with, any
Governmental Authority is required in connection with, or to ensure, the
execution, delivery, legality, validity or performance or enforceability by the
Company of this Agreement, the Bonds and the Supplement except for (i) the
filing of the Supplement in the Filing Office, (ii) such consents, approvals,
authorizations,


‑6‑



--------------------------------------------------------------------------------

Texas-New Mexico Power Company        Bond Purchase Agreement


orders, notices, filings and registrations or qualifications as have been
previously obtained, which such actions remain in full force and effect and for
which appeal periods have expired and (iii) such consents, approvals,
authorizations, orders and registrations or qualifications as may be required to
enforce the Lien of the Indenture and the Supplement and the priority and
perfection thereof or exercise remedies under the Indenture and the Supplement
that have been obtained and remain in full force and effect or will be obtained
prior to or contemporaneous with Closing; provided, however, that with respect
to the registration requirements of section 5 of the Securities Act or to the
registration requirements of any Securities or blue sky laws of any applicable
jurisdiction, the foregoing representation and warranty assumes the accuracy of
the representations and warranties of the Purchasers contained in Section 6.1 of
this Agreement.
Section 5.8.    Litigation; Observance of Statutes and Orders. Other than as
disclosed in the Company’s Form 10-K for the year ended December 31, 2017 and
Form 10-Q for March 31, 2018, (a) there are no actions, suits, investigations or
proceedings pending or, to the best knowledge of the Company, threatened against
or affecting the Company or any Subsidiary or any property of the Company or any
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that would, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
(b)    Neither the Company nor any Subsidiary is (i) in violation of any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority or
(ii) in violation of any applicable law, ordinance, rule or regulation of any
Governmental Authority (including, without limitation, Environmental Laws, the
USA PATRIOT Act or any of the other laws and regulations that are referred to in
Section 5.16), which default or violation would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
Section 5.9.    Taxes. The Company and its Subsidiaries have filed or caused to
be filed, all tax returns that are required to have been filed in any
jurisdiction, and have paid all taxes shown to be due and payable on such
returns and all other taxes and assessments payable by them, to the extent such
taxes and assessments have become due and payable and before they have become
delinquent, except for any taxes and assessments (i) the amount of which,
individually or in the aggregate, is not Material or (ii) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.
The U.S. federal income tax liabilities of the Company and its Subsidiaries have
been finally determined (whether by reason of completed audits or the statute of
limitations having run) for all fiscal years up to and including the fiscal year
ended December 31, 2013.
Section 5.10.    Title to Property; Leases. The Company and its Subsidiaries
have good and sufficient title to their respective Material properties,
including all such properties reflected in the most recent audited balance sheet
referred to in Section 5.5 or purported to have been acquired by the Company or
any Subsidiary after such date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement or the Indenture, except for Permitted Liens and except for those
defects in title and Liens that, individually or in the aggregate, would not
have a Material Adverse Effect. All Material leases are valid and subsisting and
are in full force and effect in all material respects.


‑7‑



--------------------------------------------------------------------------------

Texas-New Mexico Power Company        Bond Purchase Agreement


Section 5.11.    Licenses, Permits, Etc. The Company and its Subsidiaries own or
possess all licenses, permits, franchises, certificates of conveyance and
necessity, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, that individually or in
the aggregate are Material, without known conflict with the rights of others,
except for those conflicts that, individually or in the aggregate, would not
have a Material Adverse Effect.
Section 5.12.    Compliance with ERISA. Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect:
(a)     During the five-year period prior to the date hereof: (i) no ERISA Event
has occurred, and, to the best knowledge of the Company, no event or condition
has occurred or exists as a result of which any ERISA Event would be reasonably
expected to occur, with respect to any Plan; (ii) each Plan has been maintained,
operated, and funded in compliance with its own terms and in material compliance
with the provisions of ERISA, the Code, and any other applicable federal or
state laws; and (iii) no Lien in favor or the PBGC or a Plan has arisen or is
reasonably likely to arise on account of any Plan.
(b)    The funding target under each Single Employer Plan, whether or not
vested, did not, as of December 31, 2016 exceed the market value of assets with
discounted receivable contributions as described in each Single Employer Plan’s
most recent actuarial valuation report.
(c)    Neither the Company nor any ERISA Affiliate has incurred, or, to the best
knowledge of the Company, is reasonably expected to incur, any withdrawal
liability (or any contingent withdrawal liabilities) under ERISA to any
Multiemployer Plan or Multiple Employer Plan. Neither the Company nor any ERISA
Affiliate has received any notification that any Multiemployer Plan is insolvent
(within the meaning of section 4245 of ERISA), or has been terminated (within
the meaning of Title IV of ERISA), and no Multiemployer Plan is, to the best
knowledge of the Company, reasonably expected to be insolvent or terminated.
(d)    No prohibited transaction (within the meaning of section 406 of ERISA or
section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Plan which has subjected or would be reasonably likely to
subject the Company or any ERISA Affiliate to any liability under sections 406,
409, 502(i), or 502(l) of ERISA or section 4975 of the Code, or under any
agreement or other instrument pursuant to which the Company or any ERISA
Affiliate has agreed or is required to indemnify any person against any such
liability.
(e)    The present value (determined using actuarial and other assumptions which
are reasonable with respect to the benefits provided and the employees
participating) of the liability of the Company and each ERISA Affiliate for
post-retirement welfare benefits to be provided to their current and former
employees under Plans which are welfare benefit plans (as defined in section
3(1) of ERISA), net of all assets under all such Plans allocable to such
benefits, are reflected on the financial statements referenced in Section 5.5 in
accordance with Financial Accounting Standards Board Accounting Standards
Codification Topic 715-60.


‑8‑



--------------------------------------------------------------------------------

Texas-New Mexico Power Company        Bond Purchase Agreement


(f)    Each Plan which is a welfare plan (as defined in section 3(1) of ERISA)
to which sections 601-609 of ERISA and section 4980B of the Code apply has been
administered in compliance in all material respects with such sections.
(g)    The execution and delivery of this Agreement and the issuance and sale of
the Bonds hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)‑(D) of the Code. The representation by
the Company to each Purchaser in the first sentence of this Section 5.12(g) is
made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds to be used to pay
the purchase price of the Bonds to be purchased by such Purchaser.
Section 5.13.    Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Bonds or any similar Securities for sale
to, or solicited any offer to buy the Bonds or any similar Securities from, or
otherwise approached or negotiated in respect thereof with, any Person other
than 10 Institutional Investors (including the Purchasers), each of which has
been offered the Bonds at a private sale for investment. Neither the Company nor
anyone acting on its behalf has taken, or will take, any action that would
subject the issuance or sale of the Bonds to the registration requirements of
section 5 of the Securities Act or to the registration requirements of any
Securities or blue sky laws of any applicable jurisdiction.
Section 5.14.    Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the Bonds for the repayment of existing debt and other general
corporate purposes. No part of the proceeds from the sale of the Bonds hereunder
will be used, directly or indirectly, for the purpose of buying or carrying any
margin stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any Securities under such circumstances as to involve the Company in
a violation of Regulation X of said Board (12 CFR 224) or to involve any broker
or dealer in a violation of Regulation T of said Board (12 CFR 220). Margin
stock does not constitute more than 2% of the value of the consolidated assets
of the Company and its Subsidiaries and the Company does not have any present
intention that margin stock will constitute more than 2% of the value of such
assets. As used in this Section, the terms “margin stock” and “purpose of buying
or carrying” shall have the meanings assigned to them in said Regulation U.
Section 5.15.    Existing Indebtedness. (a) Except as described therein,
Schedule 5.15 sets forth a complete and correct list of each individual item of
outstanding Indebtedness of the Company and its Subsidiaries that exceeds
$5,000,000 (or in the case of Contingent Obligations, such Contingent
Obligations guaranteeing or otherwise in respect of obligations that exceed
$5,000,000 described in the definition of “Indebtedness”) as of March 31, 2018
(including descriptions of the obligors and obligees, principal amounts
outstanding, any collateral therefor and any Guaranties thereof), since which
date there has been no Material change (other than with respect to the
outstanding Indebtedness related to (i) the Credit Agreement, (ii) intercompany
loans and (iii) the termination amount of hedges, which changes, in the case of
the foregoing clauses (i), (ii) and (iii), are permitted under the Credit
Agreement as of the date of this Agreement, could not reasonably be expected to
have a Material Adverse Effect, and would be permitted under the Financing
Agreements if the Bonds had been issued as of the date hereof) in the amounts,
interest


‑9‑



--------------------------------------------------------------------------------

Texas-New Mexico Power Company        Bond Purchase Agreement


rates, sinking funds, installment payments or maturities of the Indebtedness of
the Company or its Subsidiaries. Neither the Company nor any Subsidiary is in
default and no waiver of default is currently in effect, in the payment of any
principal or interest on any Indebtedness of the Company or such Subsidiary and
no event or condition exists with respect to any Indebtedness of the Company or
any Subsidiary the outstanding principal amount of which exceeds $5,000,000 that
would permit (or that with notice or the lapse of time, or both, would permit)
one or more Persons to cause such Indebtedness to become due and payable before
its stated maturity or before its regularly scheduled dates of payment.
(b)    Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or any other
organizational document) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of the Company, except as
disclosed in Schedule 5.15.
Section 5.16.    Foreign Assets Control Regulations, Etc. (a) Neither the
Company nor any Controlled Entity (i) is a Blocked Person, (ii) has been
notified that its name appears or may in the future appear on a State Sanctions
List or (iii) is a target of sanctions that have been imposed by the United
Nations or the European Union.
(b)    Neither the Company nor any Controlled Entity (i) has violated, been
found in violation of, or been charged or convicted under, any applicable U.S.
Economic Sanctions Laws, Anti‑Money Laundering Laws or Anti‑Corruption Laws or
(ii) to the Company’s knowledge, is under investigation by any Governmental
Authority for possible violation of any U.S. Economic Sanctions Laws, Anti‑Money
Laundering Laws or Anti‑Corruption Laws.
(c)    No part of the proceeds from the sale of the Bonds hereunder:
(i)    constitutes or will constitute funds obtained on behalf of any Blocked
Person in violation of applicable law or will otherwise be used by the Company
or any Controlled Entity, directly or indirectly, (A) in connection with any
investment in, or any transactions or dealings with, any Blocked Person or
Sanctioned Jurisdiction in violation of applicable law, (B) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (C) otherwise in violation of any U.S. Economic Sanctions Laws;
(ii)    will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti‑Money Laundering Laws; or
(iii)    will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti‑Corruption Laws.


‑10‑



--------------------------------------------------------------------------------

Texas-New Mexico Power Company        Bond Purchase Agreement


(d)    The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable U.S. Economic Sanctions Laws, Anti‑Money Laundering Laws and
Anti‑Corruption Laws.
Section 5.17.    Status under Certain Statutes. Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the Public Utility Holding Company Act of 2005, as amended, the ICC
Termination Act of 1995, as amended, or the Federal Power Act, as amended.
Section 5.18.    Lien of Indenture. The Indenture (and, for avoidance of doubt,
including the Supplement when executed and delivered by the parties thereto and
filed in the Filing Office) constitutes a direct and valid Lien upon the
Mortgaged Property, subject only to the exceptions referred to in the Indenture
and Permitted Liens, and will create a similar Lien upon all properties and
assets acquired by the Company after the date hereof which are required to be
subjected to the Lien of the Indenture, when acquired by the Company, subject
only to the exceptions referred to in the Indenture and Permitted Liens, and
subject, further, as to real property interests, any requirement to the
recordation of a supplement to the Indenture describing such after-acquired
property or any requirement to file a notice relating to such after-acquired
property; the descriptions of all such properties and assets contained in the
granting clauses of the Indenture are correct and adequate for the purposes of
the Indenture; the Indenture has been duly recorded as a “utility security
instrument” under and as defined in the Utility Security Instrument Act, and any
required filings with respect to personal property and fixtures subject to the
Lien of the Indenture have been duly made in each place in which such recording
or filing is required to protect, preserve and perfect the Lien of the
Indenture; and all taxes and recording and filing fees required to be paid with
respect to the execution, recording or filing of the Indenture, the filing of
financing statements related thereto and similar documents and the issuance of
the Bonds have been paid.
SECTION 6.
REPRESENTATIONS OF THE PURCHASERS.

Section 6.1.    Purchase for Investment. Each Purchaser severally represents
that (a) it is purchasing the Bonds for its own account or for one or more
separate accounts maintained by such Purchaser or for the account of one or more
pension or trust funds and not with a view to the distribution thereof, provided
that the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control and (b) it is an “accredited investor”
(as defined in Rule 501(a)(1), (2), (3), or (7) under the Securities Act).  Each
Purchaser understands that the Bonds have not been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available (or
under circumstances where the law does not require registration or exemption
thereto) and that the Company is not required to register the Bonds. Each
Purchaser also represents that the Company has made available to it, a
reasonable time prior to the consummation of the transactions contemplated
hereby, the opportunity to ask questions and receive answers concerning the
terms and conditions of the offering of the Bonds that it is purchasing or shall
purchase and to obtain any additional information which the Company possesses or
could acquire without unreasonable effort or expense.


‑11‑



--------------------------------------------------------------------------------

Texas-New Mexico Power Company        Bond Purchase Agreement


Section 6.2.    Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Bonds to be purchased by such Purchaser hereunder:
(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95‑60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95‑60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or
(b)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
(c)    the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90‑1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91‑38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
(d)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84‑14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of


‑12‑



--------------------------------------------------------------------------------

Texas-New Mexico Power Company        Bond Purchase Agreement


Part VI(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization, represent 10% or more of the assets of such investment fund, have
been disclosed to the Company in writing pursuant to this clause (d); or
(e)    the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96‑23 (the “INHAM Exemption”)) managed by an “in‑house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
(f)    the Source is a governmental plan; or
(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
(h)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
SECTION 7.
INFORMATION AS TO COMPANY.

Section 7.1.    Visitation. The Company shall permit the representatives of each
Purchaser and each holder of a Bond that is an Institutional Investor:
(a)    No Default — if no Event of Default or Bond Repurchase Event then exists,
at the expense of such Purchaser or such holder and upon reasonable prior notice
to the Company, to visit the principal executive office of the Company, to
discuss the affairs, finances and accounts of the Company and its Subsidiaries
with the Company’s officers, and (with the consent of the Company, which consent
will not be unreasonably withheld) to visit the other offices and properties of
the Company and each Subsidiary, all at such reasonable times and as often as
may be reasonably requested in writing; and
(b)    Default — if an Event of Default or Bond Repurchase Event then exists, at
the expense of the Company to visit and inspect any of the offices or properties
of the Company or any Subsidiary, to examine all their respective books of
account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision the Company authorizes said accountants to


‑13‑



--------------------------------------------------------------------------------

Texas-New Mexico Power Company        Bond Purchase Agreement


discuss the affairs, finances and accounts of the Company and its Subsidiaries),
all at such times and as often as may be requested.
SECTION 8.
COVENANTS.    

From the date of this Agreement until the Closing and thereafter, so long as any
of the Bonds are outstanding, the Company covenants that:
Section 8.1.    Compliance with Laws. The Company will, and will cause each of
its Subsidiaries to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
ERISA, Environmental Laws, the USA PATRIOT Act and the other laws and
regulations that are referred to in Section 5.16, and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non‑compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
Section  8.2.    Books and Records. The Company will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in conformity with
GAAP and all applicable requirements of any Governmental Authority having legal
or regulatory jurisdiction over the Company or such Subsidiary, as the case may
be. The Company will, and will cause each of its Subsidiaries to, keep books,
records and accounts which, in reasonable detail, accurately reflect all
transactions and dispositions of assets. The Company and its Subsidiaries have
devised a system of internal accounting controls sufficient to provide
reasonable assurances that their respective books, records, and accounts
accurately reflect all transactions and dispositions of assets and the Company
will, and will cause each of its Subsidiaries to, continue to maintain such
system.
Section 8.3.    Transactions with Affiliates. The Company will not, and will not
permit any Subsidiary to, enter into directly or indirectly any Material
transaction or Material group of related transactions (including without
limitation the purchase, lease, sale or exchange of properties of any kind or
the rendering of any service) with any Affiliate (other than the Company or
another Subsidiary), except pursuant to the reasonable requirements of the
Company’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Company or such Subsidiary than would be obtainable in a
comparable arm’s‑length transaction with a Person not an Affiliate.
Section 8.4.    Line of Business. The Company will not, and will not permit any
Subsidiary to, engage in any business if, as a result, the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, would then
be engaged would be substantially changed from


‑14‑



--------------------------------------------------------------------------------

Texas-New Mexico Power Company        Bond Purchase Agreement


the general nature of the business in which the Company and its Subsidiaries,
taken as a whole, are engaged on the date of this Agreement as described in the
Disclosure Documents.
SECTION 9.
REMEDIES ON DEFAULT.    

If the event of a breach or violation hereof has occurred and is continuing, the
holders of the Bonds may proceed to protect and enforce the rights of such
holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein, or for
an injunction against a violation of any of the terms hereof and thereof, or in
aid of the exercise of any power granted hereby or thereby or by law or
otherwise.
SECTION 10.
EXPENSES, ETC.

Section 10.1.    Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required by the Required Holders, local or other counsel) incurred by the
Purchasers and each other holder of a Bond in connection with such transactions
and in connection with any amendments, waivers or consents under or in respect
of this Agreement, any other Financing Agreement (whether or not such amendment,
waiver or consent becomes effective), including, without limitation: (a) the
costs and expenses incurred in enforcing or defending (or determining whether or
how to enforce or defend) any rights under this Agreement, any other Financing
Agreement or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement, any other
Financing Agreement, or by reason of being a holder of any Bond, (b) the costs
and expenses, including financial advisors’ fees, incurred in connection with
the insolvency or bankruptcy of the Company or any Subsidiary or in connection
with any work‑out or restructuring of the transactions contemplated hereby and
by the Bonds and (c) the costs and expenses incurred in connection with the
initial filing of this Agreement and all related documents and financial
information with the SVO provided that such costs and expenses under this
clause (c) shall not in the aggregate exceed $5,000 for each series. The Company
will pay, and will save each Purchaser and each other holder of a Bond harmless
from, (i) all claims in respect of any fees, costs or expenses, if any, of
brokers and finders (other than those, if any, retained by a Purchaser or other
holder in connection with its purchase of the Bonds) and (ii) any and all wire
transfer fees that any bank deducts from any payment under such Bond to such
holder or otherwise charges to a holder of a Bond with respect to a payment
under such Bond.
Section 10.2.    Survival    . The obligations of the Company under this
Section 10 will survive the payment or transfer of any Bond, the enforcement,
amendment or waiver of any provision of this Agreement, any other Financing
Agreement, and the termination of this Agreement or any other Financing
Agreement.
SECTION 11.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Bonds, the purchase or transfer by any
Purchaser of any Bond


‑15‑



--------------------------------------------------------------------------------

Texas-New Mexico Power Company        Bond Purchase Agreement


or portion thereof or interest therein and the payment of any Bond, and may be
relied upon by any subsequent holder of a Bond, regardless of any investigation
made at any time by or on behalf of such Purchaser or any other holder of a
Bond. All statements contained in any certificate or other instrument delivered
by or on behalf of the Company pursuant to this Agreement shall be deemed
representations and warranties of the Company under this Agreement. Subject to
the preceding sentence, this Agreement and the Bonds embody the entire agreement
and understanding between each Purchaser and the Company and supersede all prior
agreements and understandings relating to the subject matter hereof.
SECTION 12.
AMENDMENT AND WAIVER.

Section 12.1.    Requirements. This Agreement may be amended, and the observance
of any term hereof may be waived (either retroactively or prospectively), only
with the written consent of the Company and the Required Holders, except that no
amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 16 hereof, or any
defined term (as it is used therein), will be effective as to any Purchaser
unless consented to by such Purchaser in writing.
Section 12.2.    Solicitation of Holders of Bonds.
(a)    Solicitation. The Company will provide each Purchaser and holder of a
Bond with sufficient information, sufficiently far in advance of the date a
decision is required, to enable such Purchaser and holder to make an informed
and considered decision with respect to any proposed amendment, waiver or
consent in respect of any of the provisions hereof or of the Bonds. The Company
will deliver executed or true and correct copies of each amendment, waiver or
consent effected pursuant to this Section 12 to each Purchaser and each holder
of a Bond promptly following the date on which it is executed and delivered by,
or receives the consent or approval of, the requisite Purchasers or holders of
Bonds.
(b)    Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
Purchaser or holder of a Bond as consideration for or as an inducement to the
entering into by such Purchaser or holder of any waiver or amendment of any of
the terms and provisions hereof or any Bond unless such remuneration is
concurrently paid, or security is concurrently granted or other credit support
concurrently provided, on the same terms, ratably to each Purchaser and each
holder of a Bond, even if such Purchaser or holder did not consent to such
waiver or amendment.
Section 12.3.    Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 12 or any other Financing Agreement, applies equally to
all Purchasers and holders of Bonds and is binding upon them and upon each
future holder of any Bond and upon the Company without regard to whether such
Bond has been marked to indicate such amendment or waiver. No such amendment or
waiver will extend to or affect any obligation, covenant, agreement, Event of
Default or Bond Repurchase Event not expressly amended or waived or impair any
right consequent thereon. No course of dealing between the Company and any
Purchaser or holder of a Bond and no delay in exercising any rights hereunder or
under any other Financing Agreement shall operate as a waiver of any rights of
any Purchaser or holder of such Bond.


‑16‑



--------------------------------------------------------------------------------

Texas-New Mexico Power Company        Bond Purchase Agreement


Section 12.4.    Bonds Held by Company, Etc    . Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Bonds then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, any other
Financing Agreement, or have directed the taking of any action provided herein
or in any other Financing Agreement to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Bonds
then outstanding, Bonds directly or indirectly owned by the Company or any of
its Affiliates shall be deemed not to be outstanding.
SECTION 13.
REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Bonds themselves) and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 13 shall not prohibit the
Company or any other holder of Bonds from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.
SECTION 14.
CONFIDENTIAL INFORMATION.

For the purposes of this Section 14, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser, as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure, (b)
subsequently becomes publicly known through no act or omission by such
Purchaser, any Person acting on such Purchaser’s behalf, or any Person from whom
such disclosure would, to the knowledge of such Purchaser, violate a duty of
confidentiality to the Company or any Subsidiary, (c) otherwise becomes known to
such Purchaser other than through disclosure by the Company, any Subsidiary or
any Person from whom such disclosure would, to the knowledge of such Purchaser,
violate a duty of confidentiality to the Company or any Subsidiary or (d)
constitutes financial statements delivered to such Purchaser that are otherwise
publicly available. Each Purchaser will maintain the confidentiality of such
Confidential Information in accordance with procedures adopted by such Purchaser
in good faith to protect confidential information of third parties delivered to
such Purchaser, provided that such Purchaser may deliver or disclose
Confidential Information to (i)  its directors, officers, employees, agents,
attorneys, trustees and affiliates (to the extent such disclosure reasonably
relates to the administration of the investment represented by its Bonds); (ii)
its auditors, financial


‑17‑



--------------------------------------------------------------------------------

Texas-New Mexico Power Company        Bond Purchase Agreement


advisors and other professional advisors who agree to hold confidential the
Confidential Information substantially in accordance with this Section 14;
(iii) any other holder of any Bond; (iv) any Institutional Investor to which it
sells or offers to sell such Bond or any part thereof or any participation
therein (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by this Section 14); (v) any Person from
which it offers to purchase any Security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by this Section 14); (vi) any federal or state regulatory authority having
jurisdiction over such Purchaser; (vii) the NAIC or the SVO or, in each case,
any similar organization, or any nationally recognized rating agency that
requires access to information about such Purchaser’s investment portfolio; or
(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser; (x) in response to any subpoena or other legal
process; (y) in connection with any litigation to which such Purchaser is a
party; or (z) if an Event of Default or Bond Repurchase Event has occurred and
is continuing, to the extent such Purchaser may reasonably determine, such
delivery and disclosure to be necessary or appropriate in the enforcement or for
the protection of the rights and remedies under such Purchaser’s Bonds, this
Agreement or any other Financing Agreement. Notwithstanding the foregoing, in
the event that a Purchaser or Holder is compelled to disclose Confidential
Information pursuant to clause (viii)(w) (except where disclosure of the
purchase of the Bonds is to be made to any supervisory or regulatory body during
the normal course of its exercise of its regulatory or supervisory function
over such Purchaser and consistent with such Purchaser’s usual practice),
(viii)(x) or (viii)(y) of the preceding sentence, such Purchaser or Holder
shall, so long as no Default, Event of Default or Bond Repurchase Event has
occurred and is continuing, use its reasonable best efforts to give the Company
prompt notice of such pending disclosure and, to the extent practicable, the
opportunity to seek a protective order or to pursue such further legal action as
may be necessary to preserve the privileged nature and confidentiality of the
Confidential Information, provided, however, that nothing in this sentence shall
require any holder of Notes to take any action that would cause it to be in
violation of any law, rule, regulation, court or regulatory authority order,
subpoena or other legal process. Each holder of a Bond, by its acceptance of a
Bond, will be deemed to have agreed to be bound by and to be entitled to, the
benefits of this Section 14 as though it were a party to this Agreement. On
reasonable request by the Company in connection with the delivery to any holder
of a Bond of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Company embodying this Section 14.
In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Bond is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 14, this Section 14 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 14
shall supersede any such other confidentiality undertaking.
The obligations under this Section 14 will survive the payment or transfer of
any Bond, the enforcement, amendment or waiver of any provision of this
Agreement, any other Financing Agreement, and the termination of this Agreement
or any other Financing Agreement.


‑18‑



--------------------------------------------------------------------------------

Texas-New Mexico Power Company        Bond Purchase Agreement


SECTION 15.
SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Bonds that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 15),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Bonds then held by such Substitute Purchaser, upon
receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 15), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Bonds under this
Agreement.
SECTION 16.
MISCELLANEOUS.

Section 16.1.    Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Bond) whether so expressed or
not.
Section 16.2.    Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
Section 16.3.    Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
Section 16.4.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
Section 16.5.    Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of


‑19‑



--------------------------------------------------------------------------------

Texas-New Mexico Power Company        Bond Purchase Agreement


New York excluding choice‑of‑law principles of the law of such State that would
permit the application of the laws of a jurisdiction other than such State.
Section 16.6.    Jurisdiction and Process; Waiver of Jury Trial. (a) The Company
irrevocably submits to the non‑exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, in the City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
the Bonds. To the fullest extent permitted by applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
(b)    The Company consents to process being served by or on behalf of any
holder of Bonds in any suit, action or proceeding of the nature referred to in
Section 16.6(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 16.7 or at such other
address of which such holder shall then have been notified pursuant to said
Section. The Company agrees that such service upon receipt (i) shall be deemed
in every respect effective service of process upon it in any such suit, action
or proceeding and (ii) shall, to the fullest extent permitted by applicable law,
be taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
(c)    Nothing in this Section 16.6 shall affect the right of any holder of a
Bond to serve process in any manner permitted by law, or limit any right that
the holders of any of the Bonds may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
(d)    THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE BONDS OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.
Section 16.7.    Notices. All notices and communications provided for hereunder
shall be in writing and sent (a) by telecopy if the sender on the same day sends
a confirming copy of such notice by a recognized overnight delivery service
(charges prepaid), (b) by registered or certified mail with return receipt
requested (postage prepaid) or (c) by a recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:
(i)    if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule B, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,
(ii)    if to any other holder of any Bond, to such holder at such address as
such other holder shall have specified to the Company in writing, or


‑20‑



--------------------------------------------------------------------------------

Texas-New Mexico Power Company        Bond Purchase Agreement


(iii)    if to the Company, to the Company at 414 Silver Ave. SW, Albuquerque,
New Mexico 87102-3289, to the attention of Vice President and Treasurer, or at
such other address as the Company shall have specified to the holder of each
Bond in writing.
Notwithstanding the foregoing, any notices or communications to be provided by
the Company hereunder may be delivered to each Purchaser or its nominee by
electronic delivery at the e-mail address set forth for such Purchaser or
nominee in Schedule B hereto, or, for each Purchaser or its nominee or any
holder of a Bond, to the e-mail address as communicated from time to time in a
separate writing delivered to the Company.
Notices under this Section 16.7 will be deemed given only when actually
received.
* * * * *






‑21‑



--------------------------------------------------------------------------------


Texas-New Mexico Power Company        Bond Purchase Agreement




If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.


Very truly yours,


TEXAS-NEW MEXICO POWER COMPANY




By /s/ Laurie S. Monfiletto__________
Name: Laurie S. Monfiletto
Title: Vice President and Treasurer







--------------------------------------------------------------------------------

Texas-New Mexico Power Company        Bond Purchase Agreement




This Agreement is hereby
accepted and agreed to as
of the date hereof.


THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY
By: Northwestern Mutual Investment Management Company, LLC, its investment
advisor




By /s/ Randal W. Ralph___________________
Name: Randal W. Ralph
Title: Managing Director




THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY for its Group Annuity Separate
Account




By s/ Randal W. Ralph___________________
Name: Randal W. Ralph
Title: Authorized Representative







--------------------------------------------------------------------------------

Texas-New Mexico Power Company        Bond Purchase Agreement




This Agreement is hereby
accepted and agreed to as
of the date hereof.


STATE FARM LIFE INSURANCE COMPANY


By /s/ Julie Hoyer____________________
Name: Julie Hoyer
Title: Investment Executive


By /s/ Jeffrey Attwood____________________
Name: Jeffrey Attwood
Title: Investment Professional


STATE FARM LIFE AND ACCIDENT ASSURANCE COMPANY


By /s/ Julie Hoyer____________________
Name: Julie Hoyer
Title: Investment Executive


By /s/ Jeffrey Attwood____________________
Name: Jeffrey Attwood
Title: Investment Professional


STATE FARM INSURANCE COMPANIES EMPLOYEE RETIREMENT TRUST


By /s/ Julie Hoyer____________________
Name: Julie Hoyer
Title: Investment Executive


By /s/ Jeffrey Attwood____________________
Name: Jeffrey Attwood
Title: Investment Professional









--------------------------------------------------------------------------------

Texas-New Mexico Power Company        Bond Purchase Agreement




This Agreement is hereby
accepted and agreed to as
of the date hereof.


MANUFACTURERS LIFE REINSURANCE LIMITED




By /s/ Robin Li____________________
Name: Robin Li
Title: Head of Investments, Asia, General Account Investments



















--------------------------------------------------------------------------------






DEFINED TERMS
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.
“Agreement” means this Agreement, including all Schedules attached to this
Agreement, as it may be amended, restated, supplemented or otherwise modified
from time to time.
“Anti‑Corruption Laws” means any law or regulation in a U.S. or any non‑U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.
“Anti‑Money Laundering Laws” means any law or regulation in a U.S. or any
non‑U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist‑related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.
“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person, entity
or organization that is blocked or a target of sanctions that have been imposed
under U.S. Economic Sanctions Laws, or (c) a Person that is an agent, department
or instrumentality of, or otherwise beneficially owned fifty percent (50%) or
more by, controlled by or acting on behalf of, directly or indirectly, any one
or more Person(s), entity or organization described in clause (a) or (b) or a
Sanctioned Jurisdiction.
“Bond Repurchase Event” is defined in section 2.07 of the Supplement.
“Bonds” is defined in Section 1.
“Business Day” means for the purposes of any other provision of this Agreement,
any day other than a Saturday, a Sunday or a day on which commercial banks in
New York, New York or Houston, Texas are required or authorized to be closed.
“Capital Stock” means (a) in the case of a corporation, all classes of capital
stock of such corporation, (b) in the case of a partnership, partnership
interests (whether general or limited), (c) in the case of a limited liability
company, membership interests and (d) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or


SCHEDULE A
(to Bond Purchase Agreement)



--------------------------------------------------------------------------------





distributions of assets of, the issuing Person; including, in each case, all
warrants, rights or options to purchase any of the foregoing.
“Closing” is defined in Section 3.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
“Company” means Texas-New Mexico Power Company, a Texas corporation or any
successor that becomes such in the manner prescribed in the Indenture.
“Confidential Information” is defined in Section 14.
“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person with respect to any Indebtedness, liability or
other obligation (the “primary obligation”) of another Person (the “primary
obligor”), whether or not contingent, (a) to purchase, repurchase or otherwise
acquire such primary obligation or any property constituting direct or indirect
security therefor, (b) to advance or provide funds (i) for the payment or
discharge or any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor, (c) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor in respect thereof to make payment of such
primary obligation or (d) otherwise to assure or hold harmless the owner of any
such primary obligation against loss or failure or inability to perform in
respect thereof; provided, however, that, with respect to the Company and its
Subsidiaries, the term Contingent Obligation shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Contingent Obligation of any Person shall be deemed to be an amount equal to the
maximum amount of such Person’s liability with respect to the stated or
determinable amount of the primary obligation for which such Contingent
Obligation is incurred or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder).
“Controlled Entity” means (i) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (ii) if the Company
has a parent company, such parent company and its Controlled Affiliates. As used
in this definition, “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
“Disclosure Documents” is defined in Section 5.3.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.


A‑2



--------------------------------------------------------------------------------





“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.
“ERISA Event” means, with respect to the Company: (a) a Reportable Event with
respect to a Plan or a Multiemployer Plan, (b) a complete or partial withdrawal
by the Company or any ERISA Affiliate from a Multiemployer Plan, or the receipt
by the Company or any ERISA Affiliate of notice from a Multiemployer Plan that
it is in insolvency pursuant to section 4245 of ERISA or that it intends to
terminate or has terminated under section 4041A of ERISA, (c) the distribution
by the Company or any ERISA Affiliate under section 4041 or 4041A of ERISA of a
notice of intent to terminate any Single Employer Plan or the taking of any
action to terminate any Single Employer Plan, (d) the commencement of
proceedings by the PBGC under section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Single Employer Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from any Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan, (e) the institution of a proceeding by any fiduciary of any
Multiemployer Plan against the Company or any ERISA Affiliate to enforce section
515 of ERISA, which is not dismissed within thirty (30) days, (f) the imposition
upon the Company or any ERISA Affiliate of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under section 4007 of
ERISA, or the imposition or threatened imposition of any Lien upon any assets of
the Company or any ERISA Affiliate as a result of any alleged failure to comply
with the Code or ERISA in respect of any Single Employer Plan, (g) the engaging
in or otherwise becoming liable for a nonexempt Prohibited Transaction by the
Company or any ERISA Affiliate, (h) a violation of the applicable requirements
of section 404 or 405 of ERISA or the exclusive benefit rule under section
401(a) of the Code by any fiduciary of any Single Employer Plan for which the
Company or any ERISA Affiliate may be directly or indirectly liable, (i) the
granting of a security interest in connection with the amendment of a Single
Employer Plan or (j) the withdrawal of the Company or any ERISA Affiliate from a
Multiple Employer Plan during a plan year in which it was a substantial employer
(as such term is defined in section 4001(a)(2) of ERISA), or the termination of
a Multiple Employer Plan.
“Event of Default” is defined in the Indenture.
“Filing Office” means the Office of the Secretary of State of the State of
Texas.
“Financing Agreements” means this Agreement, the Indenture (including without
limitation, the Supplement) and the Bonds.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America, and, notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, provided that any election by the Company to measure any
financial liability using fair value (as permitted by Financial Accounting
Standards Board Accounting Standards Codification Topic No. 825‑10‑25 – Fair
Value Option, International


A‑3



--------------------------------------------------------------------------------





Accounting Standard 39 – Financial Instruments: Recognition and Measurement or
any similar accounting standard) shall be disregarded and such determination
shall be made as if such election had not been made.
“Governmental Authority” means
(a)    the government of
(i)    the United States of America or any state or other political subdivision
thereof, or
(ii)    any other jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Governmental Official” means any governmental official or employee, employee of
any government‑owned or government‑controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:
(a)    to purchase such indebtedness or obligation or any property constituting
security therefor;
(b)    to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;
(c)    to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or
(d)    otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.


A‑4



--------------------------------------------------------------------------------





In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.
“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
“Hedging Agreements” means, collectively, interest rate protection agreements,
equity index agreements, foreign currency exchange agreements, option agreements
or other interest or exchange rate or commodity price hedging agreements (other
than forward contracts for the delivery of power or gas written by the Company
to its jurisdictional and wholesale customers in the ordinary course of
business).
“holder” means, with respect to any Bond, the Person in whose name such Bond is
registered in the register maintained by the Company pursuant to section 3.05 of
the Indenture, provided, however, that if such Person is a nominee, then for the
purposes of Sections 7, 15.2 and 16 and any related definitions in this Schedule
A, “holder” shall mean the beneficial owner of such Bond whose name and address
appears in such register.
“INHAM Exemption” is defined in Section 6.2(e).
“Indebtedness” means, with respect to any Person (without duplication), (a) all
indebtedness and obligations of such Person for borrowed money or in respect of
loans or advances of any kind; (b) all obligations of such Person evidenced by
notes, bonds, debentures or similar instruments; (c) all reimbursement
obligations of such Person with respect to surety bonds, letters of credit and
bankers’ acceptance (in each case, whether or not drawn or matured and in the
stated amount thereof); (d) all obligations of such Person to pay for the
deferred purchase price of property or services; (e) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person; (f) all obligations of such Person
as lessee under leases that are or are required to be, in accordance with GAAP,
recorded as capital leases, to the extent such obligations are required to be so
recorded; (g) the net termination obligations of such Person under any Hedging
Agreements, calculated as of any date as if such agreement or arrangement were
terminated as of such date in accordance with the applicable rules under GAAP;
(h) all Contingent Obligations of such Person; (i) all obligations and
liabilities of such Person incurred in connection with any transaction or series
of transactions providing for the financing of assets through one or more
securitizations or in connection with, or pursuant to, any synthetic lease or
similar off-balance sheet financing; (j) the aggregate amount of uncollected
accounts receivable of such Person subject at the time of determination to a
sale of receivables (or similar transaction) to the extent such transaction is
effected with recourse to such Person (whether or not such transaction would be
reflected on the balance sheet of such Person in accordance with GAAP); (k) all
Specified Securities; and (l) all indebtedness referred to in clauses (a)
through (k)


A‑5



--------------------------------------------------------------------------------





above secured by any Lien on any property or asset owned or held by such Person
regardless of whether the indebtedness secured thereby shall have been assumed
by such Person or is nonrecourse to the credit of such Person.
“Institutional Investor” means (a) any Purchaser of a Bond, (b) any holder of a
Bond holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Bonds then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form and (d) any Related Fund of any holder of any Bond.
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or capital lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, (b) the ability of the Company to perform
its obligations under this Agreement and the Bonds, or (c) the validity or
enforceability of this Agreement or any other Financing Agreement.
“Mortgaged Property” is defined in the Indenture.
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
“Multiple Employer Plan” means, with respect to the Company, a Single Employer
Plan to which the Company or any ERISA Affiliate and at least one employer other
than the Company or any ERISA Affiliate are contributing sponsors.
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
“OFAC” means the U.S. Department of Treasury’s Office of Foreign Assets Control.
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource‑center/sanctions/Programs/Pages/Programs.aspx.
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.


A‑6



--------------------------------------------------------------------------------





“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
“Permitted Liens” is defined in the Indenture.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“PTE” is defined in Section 6.2(a).
“Prohibited Transaction” means any transaction described in (a) section 406 of
ERISA that is not exempt by reason of section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or (b)
section 4975(c) of the Code that is not exempt by reason of section 4975(c)(2)
or 4975(d) of the Code.
“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns, provided, however, that any Purchaser of a Bond that ceases to be the
registered holder or a beneficial owner (through a nominee) of such Bond as the
result of a transfer thereof pursuant to the Indenture shall cease to be
included within the meaning of “Purchaser” of such Bond for the purposes of this
Agreement upon such transfer.
“QPAM Exemption” is defined in Section 6.2(d).
“Related Fund” means, with respect to any holder of any Bond, any fund or entity
that (i) invests in Securities or bank loans and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
“Reportable Event” means (a) any “reportable event” within the meaning of
section 4043(c) of ERISA for which the notice under section 4043(a) of ERISA has
not been waived by the PBGC (including any failure to meet the minimum funding
standard of, or timely make any required installment under, section 412 of the
Code or section 302 of ERISA, regardless of the issuance of any waivers in
accordance with section 412(d) of the Code), (b) any such “reportable event”
subject to advance notice to the PBGC under section 4043(b)(3) of ERISA, (c) any
application for a funding waiver or an extension of any amortization period
pursuant to section 412 of the Code and (d) a cessation of operations described
in section 4062(e) of ERISA.


A‑7



--------------------------------------------------------------------------------





“Required Holders” means at any time the holders of more than 50% in principal
amount of the Bonds at the time outstanding (exclusive of Bonds then owned by
the Company or any of its Affiliates).
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
“Sanctioned Jurisdiction” means, at any time, a country or territory which is
itself subject to or the target of any comprehensive country-wide sanctions
under U.S. Economic Sanctions (as opposed to individual, entity or other
list-based Sanctions) (at the time of this Agreement, the Crimea Region of
Ukraine, Cuba, Iran, North Korea, Sudan and Syria).
“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Company.
“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan or Multiple Employer Plan.
“Source” is defined in Section 6.2.
“Specified Securities” means, with respect to any Person, (a) all preferred
Capital Stock issued by such Person and required by the terms thereof to be
redeemed or for which mandatory sinking fund payments are due, (b) all
securities issued by such Person that contain two distinct components, typically
medium-term debt and a forward contract for the issuance of common stock prior
to the debt maturity, including such securities commonly referred to by their
tradenames as “FELINE PRIDES”, “PEPS”, “HITS”, “SPACES” and “DECS” and generally
referred to as “equity units” and (c) all other securities issued by such Person
that are similar to those described in the forgoing clauses (a) and (b).
“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.
“Subsidiary” and “Subsidiaries” means, as to any Person, any other Person in
which such first Person or one or more of its Subsidiaries or such first Person
and one or more of its Subsidiaries owns sufficient equity or voting interests
to enable it or them (as a group) ordinarily, in the absence of contingencies,
to elect a majority of the directors (or Persons performing similar functions)
of such second Person, and any partnership or joint venture if more than a 50%
interest in the profits or capital thereof is owned by such first Person or one
or more of its Subsidiaries or


A‑8



--------------------------------------------------------------------------------





such first Person and one or more of its Subsidiaries (unless such partnership
or joint venture can and does ordinarily take major business actions without the
prior approval of such Person or one or more of its Subsidiaries). Any reference
to a Subsidiary of the Company herein shall not include a Subsidiary that is
inactive, has minimal or no assets and does not generate revenues. Unless the
context otherwise clearly requires, any reference to a “Subsidiary” is a
reference to a Subsidiary of the Company.
“Substitute Purchaser” is defined in Section 15.
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
“United States Person” has the meaning set forth in Section 7701(a)(30) of the
Code.
“USA PATRIOT Act” means United States Public Law 107‑56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.
“Utility Security Instrument Act” means Title 8, Chapter 261 of the Texas
Business & Commerce Code.








A‑9



--------------------------------------------------------------------------------






OPINIONS OF VARIOUS COUNSEL
TO THE COMPANY


Such opinions to be provided subject to assumptions, qualifications, limitations
and exclusions reasonably acceptable to Purchasers and their special counsel


OPINIONS REQUESTED OF TROUTMAN SANDERS
1.     Execution and Delivery. Each of the Bond Purchase Agreement, the
Indenture, the Supplemental Indenture and the Bonds has been duly authorized,
executed and delivered by the Company.
2.     Validity and Enforceability. Each of the Bond Purchase Agreement, the
Indenture, the Supplemental Indenture and the Bonds constitutes the valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms.
3.     Noncontravention. Neither the execution and delivery by the Company of
any Subject Document to which it is a party, nor the performance by the Company
of its obligations thereunder: (a) violates any statute or regulation of
Applicable Law that, in each case, is applicable to the Company; (b) violates
any provision of the Organizational Documents of the Company; or (c) violates,
results in any breach of any of the terms of, or constitutes a default under,
any Reviewed Document.
4.     Governmental Approvals. No consent, approval or authorization of, filing
with, or order of any federal or New York court or governmental agency or body,
is required for (a) the issuance and sale of the Bonds, or (b) the execution and
delivery of the Subject Documents, except in each case as have previously been
made or obtained or except such as may be required under the blue sky laws of
any jurisdiction (as to which we express no opinion).
5.     Proceedings. To our knowledge, there is no outstanding judgment, action,
suit or proceeding pending against the Company before any court, governmental
agency or arbitrator which challenges the validity of any Subject Document to
which the Company is a party.
6.     Investment Company Act. The Company is not required to be registered
under the Investment Company Act of 1940, as amended.
7.     Registration. No registration under the Securities Act of 1933, as
amended, of the Bonds and no qualification of the Indenture or the Supplemental
Indenture under the Trust Indenture Act of 1939, as amended, is required for the
offer and sale of the Bonds in the manner contemplated by the Bond Purchase
Agreement, the Indenture and the Supplemental Indenture, it being understood
that no opinion is expressed as to any subsequent resale of any Bonds.
OPINIONS REQUESTED OF JACKSON WALKER, L.L.P.


(a)The Base Indenture and the Supplemental Indentures have each been received
for filing in the State Filing Office, and the Notices have been received for
recording by the County Filing Offices, which State Filing Office and County
Filing Offices constitute each jurisdiction in which the Base Indenture, the
Supplemental Indentures and the Notices,


SCHEDULE 4.4(a)
(to Bond Purchase Agreement)



--------------------------------------------------------------------------------







respectively, are required to be filed or recorded, and such receipt for filing
or recording makes effective the Lien intended to be created by the Indenture.


(b)The Bonds, when issued, authenticated and delivered in the manner provided
for in the Indenture, will be entitled to the benefit of the Lien of the
Indenture equally and ratably with all other Securities then Outstanding.


(c)The Indenture constitutes a Lien on the Designated Property Additions, and,
based solely upon the Lien Search, the Designated Property Additions are subject
to no Lien prior to the Lien of the Indenture except Permitted Liens.


OPINIONS REQUESTED OF IN-HOUSE LEGAL COUNSEL TO THE COMPANY, SCOTT SEAMSTER,
ESQ.
1.     The Company is a corporation validly existing and in good standing under
the laws of the State of Texas. The Company has the corporate power and
authority to own its properties and conduct its business as described in the
Disclosure Documents. The Company is duly qualified to do business as a foreign
corporation and in good standing under the laws of each jurisdiction which
requires such qualification, other than in those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
2.    The Company has the corporate power to issue and sell the 2018A Bonds,
execute, deliver and perform its obligations under the Agreement, the Indenture
and the 2018A Bonds, and the Company has taken all necessary corporate action to
authorize the issuance and sale of the 2018A Bonds and the execution, delivery
and performance by it of the Agreement, Indenture and the 2018A Bonds.
3.    Each of the Base Indenture, the Agreement and the Supplemental Indenture
has been duly authorized, executed and delivered by the Company. The 2018A Bonds
have been duly authorized and executed by the Company.
4.    Neither the execution and delivery by the Company of the Agreement, the
Indenture and the 2018A Bonds, nor the performance by the Company of its
obligations thereunder: (a) violates any applicable law or regulation of the
State of Texas that. in each case, is applicable to the Company; (b) violates
any provision of the articles of incorporation or bylaws of the Company; or (c)
violates, results in any breach of any of the terms of, or constitutes a default
under any indenture, credit agreement, mortgage, or deed of trust, or any other
material contract, agreement or instrument to which the Company is a party or by
which the Company or its properties may be bound (each a “Company Agreement”).
5.    No consent, approval or authorization, filing with or order of any Texas
governmental agency, or Texas court, is required to be obtained by the Company
for the issuance and sale of the 2018A Bonds.


4.4(a)-2



--------------------------------------------------------------------------------







6.    To my knowledge, there is no outstanding judgment, action, suit or
proceeding pending against the Company before any court, governmental agency or
arbitrator which challenges the validity of the Agreement, the Indenture or the
2018A Bonds.






4.4(a)-3



--------------------------------------------------------------------------------






FORM OF OPINION OF SPECIAL COUNSEL
TO THE PURCHASERS
[To Be Provided on a Case by Case Basis]






SCHEDULE 4.4(b)
(to Bond Purchase Agreement)



--------------------------------------------------------------------------------






DISCLOSURE MATERIALS
TEXAS‑NEW MEXICO POWER COMPANY


IntraLinks Items:
Document Title
TNMP Cover Letter
TNMP Cover Letter_vf (dated  6.11.18)
TNMP Bond Purchase Agreement - Blackline
TNMP - BPA Blackline_ v 2017 (6.12.18 draft BPA redlined to 6.14.17 BPA)
TNMP Bond Purchase Agreement
TNMP - Bond Purchase Agreement (6.12.18 draft BPA)
TNMP Investor Call Presentation
TNMP Investor Presentation_vf (June 2018)
TNMP Financial Information
TNMP Financial Information (Consolidated Balance Sheets for TNMP as of December
31 for years 2013-2017 and as of March 31, 2018; Consolidated Statements of
Earnings for TNMP FYE December 31 of 2013-2017 and LTM as of March 31, 2018)
 
 
 
 
 
 
Financial Statements Listed in Schedule 5.5
 
SEC Filings: TNMP’s Annual Reports on Form 10-K for the years ended December 31,
2015-2017 and Quarterly Report on Form 10-Q for March 31, 2018 are all available
on the following link:


http://www.sec.gov/cgi-bin/browse-
edgar?action=getcompany&CIK=0000022767&owner=exclude&count=40&hidefilings=0





















SCHEDULE 5.3
(to Bond Purchase Agreement)



--------------------------------------------------------------------------------






Organization and Ownership of Shares of Subsidiaries; Affiliates
As of JUNE 28, 2018



--------------------------------------------------------------------------------



i)
The Company’s Subsidiaries (as defined):



None


ii)
The Company’s Affiliates, other than Subsidiaries:



a)
PNM Resources, Inc.

b)
TNP Enterprises, Inc.

c)
Public Service Company of New Mexico

d)
PNMR Services Company

e)
PNMR Development and Management Corporation

f)
NM Renewable Development, LLC

g)
NMRD Data Center, LLC

h)
NM Capital Utility Corporation



iii)
The Company’s Directors and Officers:



a)
Directors:

Patricia K. Collawn, Chairman
Ronald N. Darnell, Director
Charles N. Eldred, Director
Chris M. Olson, Director
James N. Walker, Director


b)
Officers:

Patrick V. Apodaca, Senior Vice President, General Counsel and Secretary
Patricia K. Collawn, Chief Executive Officer
Elisabeth A. Eden, Vice President, Human Resources
Charles N. Eldred, Executive Vice President and Chief Financial Officer
Michael P. Mertz, Vice President and Chief Information Officer
Laurie S. Monfiletto, Vice President and Treasurer
Chris M. Olson, Senior Vice President, Utility Operations
Keith C. Nix, Vice President, Engineering and Technical Services
Evans Spanos, Vice President, Operations
Joseph D. Tarry, Vice President, Finance and Controller
James N. Walker, President
Stacey R. Whitehurst, Vice President, Regulatory Affairs


___________________________
1 List does not include inactive Affiliates.


SCHEDULE 5.4
(to Bond Purchase Agreement)



--------------------------------------------------------------------------------






Financial Statements of Texas-New Mexico Power Company
contained in the following SEC Filings:




Date Filed
SEC Filings
Description
4/30/2018
10-Q
Quarterly Report for quarter ended 3/31/18
03/01/2018
10-K
Annual Report for year ended 12/31/17
2/28/2017
10-K
Annual Report for year ended 12/31/16
2/29/2016
10-K
Annual Report for year ended 12/31/15



Available on the following link:


http://www.sec.gov/cgi-bin/browse-
edgar?action=getcompany&CIK=0000022767&owner=exclude&count=40&hidefilings=0






SCHEDULE 5.5
(to Bond Purchase Agreement)



--------------------------------------------------------------------------------






EXISTING INDEBTEDNESS OF TEXAS‑NEW MEXICO POWER COMPANY
AS OF MARCH 31, 2018


Long‑term Debt


Description
Date of Note
Maturity Date
Interest Rate
OUTSTANDING PRINCIPAL
($ IN MILLIONS)
Collateral
Taxable First Mortgage Bonds Series 2009A (CUSIP: 882587AY4)
5/23/2009
4/1/2019
9.50%
$172.3
Mortgaged Property
Taxable First Mortgage Bonds Series 2013A (CUSIP: 882587AZ1)
4/3/2013
4/1/2043
6.95%
$93.2
Mortgaged Property
Taxable First Mortgage Bonds Series 2014A (ID:EK3951234)
6/27/2014
7/1/2024
4.03%
$80.0
Mortgaged Property
Taxable First Mortgage Bonds Series 2016A (CUSIP:88284A@8)
2/11/2016
2/10/2026
3.53%
$60.0
Mortgaged Property
Taxable First Mortgage Bonds Series 2017A (CUSIP: 88259#AA7)
8/24/2017
8/25/2027
3.22%
$60.0
Mortgaged Property
TNMP Total Long‑term Debt
 
 
 
$465.5
 



Short‑term Debt


Description
Date of Note
Maturity Date
Interest Rate*
OUTSTANDING PRINCIPAL*
($ IN MILLIONS)
Collateral
TNMP $75 million Revolver*
Lenders: Key Bank; JPMorgan; Union Bank; Sun Trust; Wells Fargo
9/25/2017
9/23/2022
2.54%
$21.2
First Mortgage Bond Series 2009C
TNMP $50 million Intercompany Loan Agreement dated 2/1/2007
Lender: PNM Resources, Inc. (parent)
9/30/2017 (renewed yearly)
Renewed yearly as appropriate
2.8%
$2.6
None
TNMP Total Short‑term Debt
 
 
 
$23.8
 

____________________________
* Based on 30 day LIBOR of 1.86% as of 3/31/2018 and amounts outstanding as of
3/31/2018


SCHEDULE 5.15
(to Bond Purchase Agreement)



--------------------------------------------------------------------------------






TEXAS-NEW MEXICO POWER COMPANY
414 Silver Ave. SW
Albuquerque, New Mexico 87102-3289

INFORMATION RELATING TO PURCHASERS
NAME AND ADDRESS OF PURCHASER
PRINCIPAL AMOUNT OF
BONDS TO BE PURCHASED
 
 
THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY
720 East Wisconsin Avenue
Milwaukee, WI 53202
$25,636,000



I.
All payments on account of Notes held by such Purchaser shall be made by wire
transfer of immediately available funds, providing sufficient information to
identify the source of the transfer, the amount of the dividend and/or
redemption (as applicable) and the identity of the security as to which payment
is being made.



Please contact our Treasury & Investment Operations Department to securely
obtain wire transfer instructions for The Northwestern Mutual Life Insurance
Company.


E-mail: payments@northwesternmutual.com
Phone: (414) 665-1679


II.
All notices with respect to confirmation of payments on account of the Notes
shall be delivered or mailed to:



The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Investment Operations
E-mail: payments@northwesternmutual.com
Phone: (414) 665-1679


III.
All other communications shall be delivered or mailed to:



The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Securities Department
E-mail: privateinvest@northwesternmutual.com
Facsimile: (414) 625-7643


SCHEDULE B
(to Bond Purchase Agreement)



--------------------------------------------------------------------------------









IV.
Address for delivery of Notes and closing documents:



The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Anne T. Brower


V.
Tax Identification No.: 39-0509570







B-2



--------------------------------------------------------------------------------







NAME AND ADDRESS OF PURCHASER
PRINCIPAL AMOUNT OF
BONDS TO BE PURCHASED
 
 
THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY FOR ITS GROUP ANNUITY SEPARATE
ACCOUNT
720 East Wisconsin Avenue
Milwaukee, WI 53202
$364,000



I.
All payments on account of Notes held by such Purchaser shall be made by wire
transfer of immediately available funds, providing sufficient information to
identify the source of the transfer, the amount of the dividend and/or
redemption (as applicable) and the identity of the security as to which payment
is being made.



Please contact our Treasury & Investment Operations Department to securely
obtain wire transfer instructions for The Northwestern Mutual Life Insurance
Company for its Group Annuity Separate Account.


E-mail: payments@northwesternmutual.com
Phone: (414) 665-1679


II.
All notices with respect to confirmation of payments on account of the Notes
shall be delivered or mailed to:



The Northwestern Mutual Life Insurance Company
for its Group Annuity Separate Account
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Investment Operations
E-mail: payments@northwesternmutual.com
Phone: (414) 665-1679


III.
All other communications shall be delivered or mailed to:



The Northwestern Mutual Life Insurance Company
for its Group Annuity Separate Account
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Securities Department
E-mail: privateinvest@northwesternmutual.com
Facsimile: (414) 625-7643




B-3



--------------------------------------------------------------------------------







IV.
Address for delivery of Notes and closing documents:



The Northwestern Mutual Life Insurance Company
720 East Wisconsin Avenue
Milwaukee, WI 53202
Attention: Anne T. Brower


V.
Tax Identification No.: 39-0509570





B-4



--------------------------------------------------------------------------------







NAME AND ADDRESS OF PURCHASER
PRINCIPAL AMOUNT OF
BONDS TO BE PURCHASED
 
 
STATE FARM LIFE INSURANCE COMPANY
Investment Dept. E-8
One State Farm Plaza
Bloomington, IL 61710


$22,500,000



TAX ID #37-0533090


Participation/Series:
$22,500,000/3.85% First Mortgage Bonds due June 28, 2028

        
Wire Transfer Instructions:
JPMorganChase
ABA#            021000021
Attn:            SSG Private Income Processing
A/C#            9009000200
For further credit to:    State Farm Life Insurance Company
Custody Account # G06893
    
RE:            Texas-New Mexico Power Company 3.85% First Mortgage Bonds,
Series 2018 A due June 28, 2028
PPN #: 882884 A#6
Maturity Date: June 28, 2028


Send notices, financial statements, officer’s certificates and other
correspondence to:
State Farm Life Insurance Company
Investment Dept. E-8
One State Farm Plaza
Bloomington, IL 61710


If by E-Mail:    privateplacements@statefarm.com


Send confirms to:
State Farm Life Insurance Company
Investment Accounting Dept. D-3
One State Farm Plaza
Bloomington, IL 61710


Send the original security (via registered mail) to:
JPMorgan Chase Bank, N.A.
4 Chase Metrotech Center
3rd Floor
Brooklyn, New York 11245-0001
Attention:  Physical Receive Department
Account: G06893


B-5



--------------------------------------------------------------------------------









Send an additional copy of the original security plus an original set of closing
documents and two conformed copies of the Note Purchase Agreement to:
State Farm Insurance Companies
One State Farm Plaza
Bloomington, Illinois 61710
Attn:     Corporate Law-Investments, A-3
Christiane M. Stoffer, Associate General Counsel




B-6



--------------------------------------------------------------------------------











NAME AND ADDRESS OF PURCHASER
PRINCIPAL AMOUNT OF
BONDS TO BE PURCHASED
 
 
STATE FARM LIFE AND ACCIDENT ASSURANCE COMPANY
Investment Dept. E-8
One State Farm Plaza
Bloomington, IL 61710


$500,000



TAX ID #37-0805091


Participation/Series:
$500,000/3.85% First Mortgage Bonds due June 28, 2028

                
Wire Transfer Instructions:
JPMorganChase
ABA#            021000021
Attn:            SSG Private Income Processing
A/C#            9009000200
For further credit to:    State Farm Life and Accident Assurance Company
Custody Account # G06895
    
RE:            Texas-New Mexico Power Company 3.85% First Mortgage Bonds,
Series 2018 A due June 28, 2028
PPN #: 882884 A#6
Maturity Date: June 28, 2028
                
Send notices, financial statements, officer’s certificates and other
correspondence to:
State Farm Life and Accident Assurance Company
Investment Dept. E-8
One State Farm Plaza
Bloomington, IL 61710


If by E-Mail:    privateplacements@statefarm.com


Send confirms to:
State Farm Life and Accident Assurance Company
Investment Accounting Dept. D-3
One State Farm Plaza
Bloomington, IL 61710




B-7



--------------------------------------------------------------------------------







Send the original security (via registered mail) to:
JPMorgan Chase Bank, N.A.
4 Chase Metrotech Center
3rd Floor
Brooklyn, New York 11245-0001
Attention:  Physical Receive Department
Account: G06895


Send an additional copy of the original security plus an original set of closing
documents and two conformed copies of the Note Purchase Agreement to:
State Farm Insurance Companies
One State Farm Plaza
Bloomington, Illinois 61710
Attn: Corporate Law-Investments, A-3
Christiane M. Stoffer, Associate General Counsel     






B-8



--------------------------------------------------------------------------------







NAME AND ADDRESS OF PURCHASER
PRINCIPAL AMOUNT OF
BONDS TO BE PURCHASED
 
 
STATE FARM INSURANCE COMPANIES EMPLOYEE RETIREMENT TRUST
Investment Dept. E-8
One State Farm Plaza
Bloomington, IL 61710


$3,000,000



TAX ID #36-6042145


Participation/Series:
$3,000,000/3.85% First Mortgage Bonds due June 28, 2028

                    
Wire Transfer Instructions:
JPMorganChase
ABA#            021000021
Attn:            SSG Private Income Processing
A/C#            9009000200
For further credit to:    State Farm Insurance Companies Employee Retirement
Trust
Custody Account # G07251
    
RE:            Texas-New Mexico Power Company 3.85% First Mortgage Bonds,
Series 2018 A due June 28, 2028
PPN #: 882884 A#6
Maturity Date: June 28, 2028


Send notices, financial statements, officer’s certificates and other
correspondence to:
State Farm Insurance Companies Employee Retirement Trust
Investment Dept. E-8
One State Farm Plaza
Bloomington, IL 61710


If by E-Mail:    privateplacements@statefarm.com


Send confirms to:
State Farm Insurance Companies Employee Retirement Trust
Investment Accounting Dept. D-3
One State Farm Plaza
Bloomington, IL 61710




B-9



--------------------------------------------------------------------------------







Send the original security (via registered mail) to:
JPMorgan Chase Bank, N.A.
4 Chase Metrotech Center
3rd Floor
Brooklyn, New York 11245-0001
Attention:  Physical Receive Department
Account: G07251


Send an additional copy of the original security plus an original set of closing
documents and two conformed copies of the Note Purchase Agreement to:
State Farm Insurance Companies
One State Farm Plaza
Bloomington, Illinois 61710
Attn: Corporate Law-Investments, A-3
Christiane M. Stoffer, Associate General Counsel




B-10



--------------------------------------------------------------------------------











NAME AND ADDRESS OF PURCHASER
PRINCIPAL AMOUNT OF
BONDS TO BE PURCHASED
 
 
MANUFACTURERS LIFE REINSURANCE LIMITED
c/o Manulife Asset Management (Asia)
16/F, Lee Garden One, 33 Hysan Avenue Causeway Bay, Hong Kong
Attention: Asia Legal Counsel
Email: Asia_GA_Legal@manulife.com


$8,000,000



[See Attached]


B-11



--------------------------------------------------------------------------------







MANUFACTURERS LIFE REINSURANCE LIMITED
PAYMENTS:


All payments to be by bank wire transfer of immediately available funds to:


Manufactures Life Reinsurance Limited -Account# 844180 I Account Name 49M MLRL
US PP COLL


Bank Name: The Bank of New York Mellon, New York (Bic IRVTUS3N)
ABA: 021 000 018
Beneficiary Bank BIC: IRVfUS3NlBK Beneficiary Bank a/c: 8901323349


Ultimate beneficiary account & name
8441808400
49AA MLRL US PP COLL




NOTICES AND AUDIT REQUESTS:


All notices with respect to payments, prepayments (scheduled and unscheduled,
whether partial or in full) and audit requests shall be sent to:


Manulife Financial
200 Bloor Street East, NT2-D70
Toronto. Ontario, Canada M4W 1E5
Attention: Asia-Canadian Private Placement Team
Email: Asia-Canadian_PP@manulife.com


All notices and communication with respect to compliance reporting, financial
statements and related certifications shall be sent to:


Manulife Asset Management (Asia)
16/F, Lee Garden One, 33 Hysan Avenue
Causeway Bay, Hong Kong
Attention:    Ken Cha, General Account Investments
Helen Lo, General Account Investments
Jonathan Luk, General Account Investments
Email: corporate_finance_asia@manulife.com
Fax number: 852-2295-1771


All other notices shall be sent to:


Manulife Asset Management (Asia)
16/F, Lee Garden One, 33 Hysan Avenue
Causeway Bay, Hong Kong
Attention:    Asia·Legal Counsel
Email:    Asia_GA_Legal@manulife.com


TAX IDENTIFICATION NUMBER: 20129093


REGISTERED NAME OF SECURITIES: Manufacturers Life Reinsurance Limited




B-12



--------------------------------------------------------------------------------









tnmpbondpurchaseagree_image2.gif [tnmpbondpurchaseagree_image2.gif]




B-13



--------------------------------------------------------------------------------






Form of Ninth Supplemental Indenture


___________________________________________________________________________
___________________________________________________________________________


TEXAS-NEW MEXICO POWER COMPANY




to


MUFG UNION BANK, N.A.,
as Trustee


_______________________________________


NINTH SUPPLEMENTAL INDENTURE
dated as of June 28, 2018


Supplemental to the First Mortgage Indenture
dated as of March 23, 2009
(file no.:  09-0007931211)


Establishing a series of Securities designated


3.85% FIRST MORTGAGE BONDS, DUE 2028, SERIES 2018A




___________________________________________________________________________
___________________________________________________________________________




THIS INSTRUMENT GRANTS A SECURITY INTEREST BY A UTILITY


THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS


SCHEDULE C
(to Bond Purchase Agreement)



--------------------------------------------------------------------------------


  


Address of Debtor:
Texas-New Mexico Power Company
Attention: Vice President and Treasurer
414 Silver Ave. SW, MS 0905
Albuquerque, New Mexico 87102-3289






Address of Secured Party:
MUFG Union Bank, N.A., as Trustee
445 South Figueroa Street Suite 401
Los Angeles, California 90071
Attention: Corporate Trust Services















--------------------------------------------------------------------------------






NINTH SUPPLEMENTAL INDENTURE, dated as of June 28, 2018, between TEXAS-NEW
MEXICO POWER COMPANY, a corporation organized and existing under the laws of the
State of Texas (the “Company”), and MUFG UNION BANK, N.A. (formerly known as
Union Bank, N.A.), a national banking association organized and existing under
the laws of the United States (successor as trustee to The Bank of New York
Mellon Trust Company, N.A.), as Trustee under the Indenture hereinafter referred
to (the “Trustee”).
RECITALS OF THE COMPANY
WHEREAS, the Company has heretofore executed and delivered to the Trustee a
First Mortgage Indenture dated as of March 23, 2009 (the “Original Indenture”),
providing for the issuance by the Company from time to time of its bonds, notes
or other evidence of indebtedness to be issued in one or more series (in the
Original Indenture and herein called the “Securities”) and to provide security
for the payment of the principal of and premium, if any, and interest, if any,
on the Securities and the performance and observance of the other obligations of
the Company thereunder; and
WHEREAS, the Company has also heretofore executed and delivered to the Trustee a
First Supplemental Indenture, dated as of March 23, 2009, a Second Supplemental
Indenture, dated as of March 25, 2009, a Third Supplemental Indenture, dated as
of April 30, 2009, as amended by a First Amendment, dated as of December 16,
2010, a Fourth Supplemental Indenture, dated as of September 30, 2011, a Fifth
Supplemental Indenture, dated as of April 3, 2013, a Sixth Supplemental
Indenture, dated as of June 27, 2014, a Seventh Supplemental Indenture, dated as
of February 10, 2016 and an Eighth Supplemental Indenture, dated as of
August 24, 2017, each such supplemental indenture being between the Company and
the Trustee, each providing for the establishment of the terms of a series of
Securities (the Original Indenture, as supplemented by said First Supplemental
Indenture, said Second Supplemental Indenture, said Third Supplemental Indenture
(as amended), said Fourth Supplemental Indenture, said Fifth Supplemental
Indenture and said Sixth Supplemental Indenture, as supplemented and amended by
said Seventh Supplemental Indenture and as supplemented by said Eighth
Supplemental Indenture, the “Indenture”); and
WHEREAS, on June 1, 2011, MUFG Union Bank, N.A. (under its then name, Union
Bank, N.A.) succeeded to The Bank of New York Mellon Trust Company, N.A., as
Trustee under the Indenture; and
WHEREAS, the Company, in the exercise of the power and authority conferred upon
and reserved to it under the provisions of the Indenture and pursuant to
appropriate resolutions of the Board of Directors, has duly determined to make,
execute and deliver to the Trustee this Ninth Supplemental Indenture to the
Indenture as permitted by Sections 2.01, 3.01 and 14.01 of the Original
Indenture in order to establish the form and terms of, and to provide for the
creation and issuance of, a new series of Securities under the Indenture to be
known as its “3.85% First Mortgage Bonds, due 2028, Series 2018A” (the “2018A
Bonds”) in an aggregate principal amount of $60,000,000; and
WHEREAS, all things necessary to make the 2018A Bonds, when executed by the
Company and authenticated and delivered by the Trustee or any Authenticating
Agent and issued





--------------------------------------------------------------------------------





upon the terms and subject to the conditions hereinafter and in the Indenture
set forth, the valid, binding and legal obligations of the Company and to make
this Ninth Supplemental Indenture a valid, binding and legal agreement of the
Company, have been done.
NOW, THEREFORE, THIS NINTH SUPPLEMENTAL INDENTURE WITNESSETH that, in order to
establish the terms of the 2018A Bonds and for and in consideration of the
premises and of the covenants contained in the Indenture and in this Ninth
Supplemental Indenture and for other good and valuable consideration the receipt
and sufficiency of which are hereby acknowledged, intending to be legally bound,
it is mutually covenanted and agreed as follows:
ARTICLE ONE
DEFINITIONS


Section 1.01    Certain Definitions. Each capitalized term that is used herein
and is defined in the Original Indenture shall have the meaning specified in the
Original Indenture unless such term is otherwise defined in this Ninth
Supplemental Indenture. Unless the context otherwise requires, any reference
herein to a “Section” or an “Exhibit” means a Section of, or an Exhibit to, this
Ninth Supplemental Indenture, as the case may be. The words “herein,” “hereof”
and “hereunder” and words of similar import refer to this Ninth Supplemental
Indenture as a whole and not to any particular Article, Section or other
subdivision.
The following terms have the meanings given to them in this Article One and, for
purposes of this Ninth Supplemental Indenture, such meanings shall supersede and
replace the meanings given them, if any, in the Original Indenture:
Certain terms, used principally in Article Two, are defined in that Article.
“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person, entity
or organization that is blocked or a target of sanctions that have been imposed
under U.S. Economic Sanctions Laws, or (c) a Person that is an agent, department
or instrumentality of, or otherwise beneficially owned fifty percent (50%) or
more by, controlled by or acting on behalf of, directly or indirectly, any one
or more Person(s), entity or organization described in clause (a) or (b) or a
Sanctioned Jurisdiction.
“Bond Repurchase Amount” is defined in Section 2.07 hereof.
“Bond Repurchase Requirement” is defined in Section 2.07 hereof.
“Capital Stock” means (a) in the case of a corporation, all classes of capital
stock of such corporation, (b) in the case of a partnership, partnership
interests (whether general or limited), (c) in the case of a limited liability
company, membership interests and (d) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person; including, in each case, all
warrants, rights or options to purchase any of the foregoing.


2



--------------------------------------------------------------------------------





“Change in Control” means the occurrence of any of the following: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all Capital Stock that such person or group has the
right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of twenty-five percent (25%) of the Capital Stock of the Parent
entitled to vote for members of the board of directors or equivalent governing
body of the Parent on a fully diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); (b) during any period of twenty-four (24) consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of the Parent cease to be composed of individuals (i) who were members of
that board or equivalent governing body on the first day of such period, (ii)
whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board or equivalent governing body; (c) any Person or two or
more Persons acting in concert shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation
thereof, will result in its or their acquisition of the power to exercise,
directly or indirectly, a controlling influence over the management or policies
of the Parent, or control over the Voting Stock of the Parent on a fully-diluted
basis (and taking into account all such Voting Stock that such Person or group
has the right to acquire pursuant to any option right) representing twenty-five
percent (25%) or more of the combined voting power of such Voting Stock; or (d)
the Parent shall cease to own, directly or indirectly, and free and clear of all
Liens or other encumbrances (other than any Lien in favor of the administrative
agent for the benefit of the lenders under any Material Credit Facility (as it
may be amended, restated, supplemented, refinanced or otherwise modified from
time to time) securing Indebtedness thereunder), at least one-hundred percent
(100%) of the outstanding Voting Stock of the Company on a fully diluted basis.
“Change in Control Notice” is defined in Section 2.06(a) hereof.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
“Consolidated Capitalization” means, with respect to any Person, the sum of (a)
all of the shareholders’ equity or net worth of such Person and its
Subsidiaries, as determined in accordance with GAAP plus (b) Consolidated
Indebtedness of such Person and its Subsidiaries plus (c) the outstanding
principal amount of Preferred Stock plus (d) seventy-five percent (75%) of the
outstanding principal amount of Specified Securities of such Person and its
Subsidiaries.
“Consolidated Indebtedness” means, as of any date of determination, with respect
to any Person and its Subsidiaries on a consolidated basis, an amount equal to
(a) all Indebtedness of such Person and its Subsidiaries as of such date minus
(b) the outstanding principal amount of stranded


3



--------------------------------------------------------------------------------





cost securitization bonds of such Person and its Subsidiaries minus (c) an
amount equal to the lesser of (i) seventy-five percent (75%) of the outstanding
principal amount of Specified Securities of such Person and its Subsidiaries and
(ii) ten percent (10%) of Consolidated Capitalization (calculated assuming
clause (i) above is applicable).
“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person with respect to any Indebtedness, liability or
other obligation (the “primary obligation”) of another Person (the “primary
obligor”), whether or not contingent, (a) to purchase, repurchase or otherwise
acquire such primary obligation or any property constituting direct or indirect
security therefor, (b) to advance or provide funds (i) for the payment or
discharge or any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor, (c) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor in respect thereof to make payment of such
primary obligation or (d) otherwise to assure or hold harmless the owner of any
such primary obligation against loss or failure or inability to perform in
respect thereof; provided, however, that, with respect to the Company and its
Subsidiaries, the term Contingent Obligation shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Contingent Obligation of any Person shall be deemed to be an amount equal to the
maximum amount of such Person’s liability with respect to the stated or
determinable amount of the primary obligation for which such Contingent
Obligation is incurred or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder).
“Controlled Entity” means (i) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (ii) if the Company
has a parent company, such parent company and its Controlled Affiliates. As used
in this definition, “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
“Corporate Trust Office” has the meaning given to it in the Original Indenture
and for the purposes of such term in the Indenture and this Ninth Supplemental
Indenture, the principal corporate trust office of the Trustee is 445 South
Figueroa Street Suite 401, Los Angeles, California 90071 unless and until the
Trustee shall have designated such other address as contemplated by such term.
“Coupon Rate” is defined in Section 2.02 hereof.
“Default Rate” means, as of any date, that rate of interest that is the greater
of (i) two percent (2%) per annum above the Coupon Rate or (ii) two percent (2%)
over the rate of interest publicly announced from time to time by MUFG Union
Bank, N.A. in Los Angeles, California as its “base” or “prime” rate, as in
effect on such date.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.


4



--------------------------------------------------------------------------------





“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.
“ERISA Event” means, with respect to the Company: (a) a Reportable Event with
respect to a Plan or a Multiemployer Plan, (b) a complete or partial withdrawal
by the Company or any ERISA Affiliate from a Multiemployer Plan, or the receipt
by the Company or any ERISA Affiliate of notice from a Multiemployer Plan that
it is in insolvency pursuant to section 4245 of ERISA or that it intends to
terminate or has terminated under section 4041A of ERISA, (c) the distribution
by the Company or any ERISA Affiliate under section 4041 or 4041A of ERISA of a
notice of intent to terminate any Single Employer Plan or the taking of any
action to terminate any Single Employer Plan, (d) the commencement of
proceedings by the PBGC under section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Single Employer Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from any Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan, (e) the institution of a proceeding by any fiduciary of any
Multiemployer Plan against the Company or any ERISA Affiliate to enforce section
515 of ERISA, which is not dismissed within thirty (30) days, (f) the imposition
upon the Company or any ERISA Affiliate of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under section 4007 of
ERISA, or the imposition or threatened imposition of any Lien upon any assets of
the Company or any ERISA Affiliate as a result of any alleged failure to comply
with the Code or ERISA in respect of any Single Employer Plan, (g) the engaging
in or otherwise becoming liable for a nonexempt Prohibited Transaction by the
Company or any ERISA Affiliate, (h) a violation of the applicable requirements
of section 404 or 405 of ERISA or the exclusive benefit rule under section
401(a) of the Code by any fiduciary of any Single Employer Plan for which the
Company or any ERISA Affiliate may be directly or indirectly liable, (i) the
granting of a security interest in connection with the amendment of a Single
Employer Plan or (j) the withdrawal of the Company or any ERISA Affiliate from a
Multiple Employer Plan during a plan year in which it was a substantial employer
(as such term is defined in section 4001(a)(2) of ERISA), or the termination of
a Multiple Employer Plan.
“FATCA” means Foreign Account Tax Compliance Act.
“Fiscal Quarter” means each of the calendar quarters ending as of the last day
of each March, June, September and December.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America, and, notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Statement of
Financial Accounting Standards 159 (or any other Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Company or any Subsidiary at “fair value”, as defined
therein.”
“Hedging Agreements” means, collectively, interest rate protection agreements,
equity index agreements, foreign currency exchange agreements, option agreements
or other interest or exchange rate or commodity price hedging agreements (other
than forward contracts for the


5



--------------------------------------------------------------------------------





delivery of power or gas written by the Company to its jurisdictional and
wholesale customers in the ordinary course of business).
“Indebtedness” means, with respect to any Person (without duplication), (a) all
indebtedness and obligations of such Person for borrowed money or in respect of
loans or advances of any kind, (b) all obligations of such Person evidenced by
notes, bonds, debentures or similar instruments, (c) all reimbursement
obligations of such Person with respect to surety bonds, letters of credit and
bankers’ acceptance (in each case, whether or not drawn or matured and in the
stated amount thereof), (d) all obligations of such Person to pay for the
deferred purchase price of property or services, (e) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person, (f) all obligations of such Person
as lessee under leases that are or are required to be, in accordance with GAAP,
recorded as capital leases, to the extent such obligations are required to be so
recorded, (g) the net termination obligations of such Person under any Hedging
Agreements, calculated as of any date as if such agreement or arrangement were
terminated as of such date in accordance with the applicable rules under GAAP,
(h) all Contingent Obligations of such Person, (i) all obligations and
liabilities of such Person incurred in connection with any transaction or series
of transactions providing for the financing of assets through one or more
securitizations or in connection with, or pursuant to, any synthetic lease or
similar off-balance sheet financing, (j) the aggregate amount of uncollected
accounts receivable of such Person subject at the time of determination to a
sale of receivables (or similar transaction) to the extent such transaction is
effected with recourse to such Person (whether or not such transaction would be
reflected on the balance sheet of such Person in accordance with GAAP), (k) all
Specified Securities and (l) all indebtedness referred to in clauses (a) through
(k) above secured by any Lien on any property or asset owned or held by such
Person regardless of whether the indebtedness secured thereby shall have been
assumed by such Person or is nonrecourse to the credit of such Person.
“Interest Payment Date” is defined in Section 2.02 hereof.
“Institutional Investor” means (a) any Holder of a 2018A Bond on the date
hereof, (b) any Holder of a 2018A Bond holding (together with one or more of its
affiliates) more than 5% of the aggregate principal amount of the 2018A Bonds
then outstanding, (c) any bank, trust company, savings and loan association or
other financial institution, any pension plan, any investment company, any
insurance company, any broker or dealer, or any other similar financial
institution or entity, regardless of legal form, and (d) any Related Fund of any
Holder of any 2018A Bond.
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or capital lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, (b) the ability of the Company to perform
its obligations under the Indenture and the 2018A Bonds, or (c) the validity or
enforceability of the Indenture and the 2018A Bonds.


6



--------------------------------------------------------------------------------





“Material Credit Facility” means, as to the Company and its Subsidiaries,
(a)    the $75,000,000 Third Amended and Restated Credit Agreement among the
Company, certain lenders identified therein and certain agents identified
therein dated as of September 25, 2017 including any renewals, extensions,
amendments, supplements, restatements, replacements or refinancing thereof (the
“Credit Agreement”); and
(b)    any other agreement(s) creating or evidencing indebtedness for borrowed
money, entered into on or after the date of this Ninth Supplemental Indenture as
originally executed, by the Company or any Subsidiary of the Company, or in
respect of which the Company or any Subsidiary of the Company is an obligor or
otherwise provides a guarantee or other credit support (“Credit Facility”), in a
principal amount outstanding or available for borrowing equal to or greater than
$60,000,000 (or the equivalent of such amount in the relevant currency of
payment, determined as of the date of the closing of such facility based on the
exchange rate of such other currency); and if no Credit Facility or Credit
Facilities equal or exceed such amounts, then the largest Credit Facility shall
be deemed to be a Material Credit Facility.
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
“Multiple Employer Plan” means, with respect to the Company, a Single Employer
Plan to which the Company or any ERISA Affiliate and at least one employer other
than the Company or any ERISA Affiliate are contributing sponsors.
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource‑center/sanctions/Programs/Pages/Programs.aspx.
“Parent” means PNM Resources, Inc., a New Mexico corporation, together with its
successors.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
“Preferred Stock” means, with respect to any Person, all preferred Capital Stock
issued by such Person in which the terms thereof do not require such Capital
Stock to be redeemed or to make mandatory sinking fund payments.
“Proposed Prepayment Date” is defined in Section 2.06(b) hereof.
“Regular Record Date” is defined in Section 2.02 hereof.


7



--------------------------------------------------------------------------------





“Related Fund” means, with respect to any Holder of any 2018A Bond, any fund or
entity that (i) invests in securities or bank loans, and (ii) is advised or
managed by such Holder, the same investment advisor as such Holder or by an
Affiliate of such Holder or such investment advisor.
“Responsible Officer of the Company” means any Senior Financial Officer and any
other officer of the Company with responsibility for the administration of the
relevant portion of the matters set forth in the Indenture as supplemented and
amended.
“Restrictive Legend” means the legend set forth on the form of the First
Mortgage Bonds in Exhibit A hereto.
“Rule 144” means Rule 144 (or any successor rule) under the Securities Act.
“Sanctioned Jurisdiction” means, at any time, a country or territory which is
itself subject to or the target of any comprehensive country-wide sanctions
under U.S. Economic Sanctions (as opposed to individual, entity or other
list-based Sanctions) (at the time of this Agreement, the Crimea Region of
Ukraine, Cuba, Iran, North Korea, Sudan and Syria).
“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Company.
“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan or Multiple Employer Plan.
“Special Record Date” is defined in Section 2.02 hereof.
“Specified Prior Supplements” means (i) the Sixth Supplemental Indenture dated
as of June 27, 2014, (ii) the Seventh Supplemental Indenture, dated as of
February 10, 2016 and (iii) the Eighth Supplemental Indenture, dated as of
August 24, 2017; each among the Company and the Trustee and pursuant to the
Original Indenture.
“Specified Securities” means, with respect to any Person, (a) all preferred
Capital Stock issued by such Person and required by the terms thereof to be
redeemed or for which mandatory sinking fund payments are due, (b) all
securities issued by such Person that contain two distinct components, typically
medium-term debt and a forward contract for the issuance of common stock prior
to the debt maturity, including such securities commonly referred to by their
tradenames as “FELINE PRIDES”, “PEPS”, “HITS”, “SPACES” and “DECS” and generally
referred to as “equity units” and (c) all other securities issued by such Person
that are similar to those described in the forgoing clauses (a) and (b).
“Subsidiary” and “Subsidiaries” means, as to any Person, any other Person in
which such first Person or one or more of its Subsidiaries or such first Person
and one or more of its


8



--------------------------------------------------------------------------------





Subsidiaries owns sufficient equity or voting interests to enable it or them (as
a group) ordinarily, in the absence of contingencies, to elect a majority of the
directors (or Persons performing similar functions) of such second Person, and
any partnership or joint venture if more than a fifty percent (50%) interest in
the profits or capital thereof is owned by such first Person or one or more of
its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Any reference to a Subsidiary of the Company herein shall not
include a Subsidiary that is inactive, has minimal or no assets and does not
generate revenues. Unless the context otherwise clearly requires, any reference
to a “Subsidiary” is a reference to a Subsidiary of the Company.
“TBCC” is defined in Section 4.01 hereof.
“Total Assets” means all assets of the Company and its Subsidiaries as shown on
its most recent quarterly consolidated balance sheet, as determined in
accordance with GAAP.
“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.
“Voting Stock” means the Capital Stock of a Person that is then outstanding and
normally entitled to vote in the election of directors and other securities of
such Person convertible into or exercisable for such Capital Stock (whether or
not such securities are then currently convertible or exercisable).
ARTICLE TWO

TITLE, FORM AND TERMS OF THE 2018A BONDS


Section 2.01    Title of the First Mortgage Bonds. This Ninth Supplemental
Indenture hereby creates a series of Securities designated as the “3.85% First
Mortgage Bonds, due 2028, Series 2018A”. The 2018A Bonds shall be executed,
authenticated and delivered in accordance with the provisions of, and, except as
hereinafter provided, shall in all respects be subject to all of the terms,
conditions and covenants of, the Indenture as supplemented by this Ninth
Supplemental Indenture. For purposes of the Indenture, the 2018A Bonds shall
constitute a single series of Securities and (subject to the limitations set
forth in Article IV of the Original Indenture) shall be issued in an aggregate
principal amount of $60,000,000.
Section 2.02    Form and Terms of the 2018A Bonds. The form and terms of the
2018A Bonds pursuant to the authority granted by this Ninth Supplemental
Indenture in accordance with Sections 2.01 and 3.01 of the Original Indenture
are set forth herein. The 2018A Bonds shall be issued in registered form without
coupons in the denominations of $100,000 and integral multiples of $1,000,
appropriately numbered and substantially in the form set forth in Exhibit A
hereto. The


9



--------------------------------------------------------------------------------





terms of the 2018A Bonds contained in the form thereof set forth in Exhibit A
hereto are hereby incorporated herein by reference and made a part hereof as if
set forth in full herein.
The 2018A Bonds shall mature on June 28, 2028 and shall bear interest at the
rate of 3.85% per annum (the “Coupon Rate”) from June 28, 2018 through Maturity,
payable semi-annually on the 28th day of June and the 28th day of December in
each year commencing December 28, 2018 (each such June 28 and December 28,
hereinafter called an “Interest Payment Date”) until the principal thereof is
paid or made available for payment.
If any Interest Payment Date falls on a day that is not a Business Day, the
Interest Payment Date will be the next succeeding Business Day (and no interest
or other payment shall be payable in respect of any such delay, provided that
any payment of principal of or Make-Whole Amount on any 2018A Bond (including
principal due upon Maturity) that is due on a date that is not a Business Day
shall be due and payable on the next succeeding Business Day and shall include
the additional days elapsed in the computation of interest payable at such next
succeeding Business Day). Interest will be computed on the basis of a 360-day
year consisting of twelve 30-day months.
The 2018A Bonds shall be payable as to principal, Make-Whole Amount, if any, and
interest (including interest on overdue principal and on overdue installments of
interest to the extent lawful) in any coin or currency of the United States of
America which at the time of payment is legal tender for public and private
debts, and shall be payable as provided for in the Indenture.
To the extent lawful, the Company shall pay interest on overdue principal and
Make-Whole Amount, if any, at the Default Rate (instead of the Coupon Rate),
from the day any such payment was due until the amount is paid or made available
for payment and it shall pay interest on overdue installments of interest at the
Default Rate (instead of the Coupon Rate) from the applicable Interest Payment
Date until such interest is paid or made available for payment.
The interest so payable on any Interest Payment Date shall be paid to the
Persons in whose names the 2018A Bonds are registered at the close of business
on the regular record date for such Interest Payment Date, which shall be the
fifteenth (15th) day of the month in which such Interest Payment Date occurs
(hereinafter called a “Regular Record Date”); except that if the Company shall
default in the payment of any interest due on such Interest Payment Date, the
Company may elect to make payment of any Defaulted Interest to the Persons in
whose names the Securities of such series (or their respective Predecessor
Securities) are registered at the close of business on a date (herein called a
“Special Record Date”) established to determine the Holders of record who will
receive such Defaulted Interest (which shall be fixed in accordance with Section
3.07 of the Original Indenture), which Special Record Date shall not be more
than fifteen (15) days or less than ten (10) days prior to the date proposed by
the Company for payment of such Defaulted Interest.
Section 2.03    Optional Prepayments with Make‑Whole Amount. The Company may, at
its option, upon notice as provided below, prepay at any time all, or from time
to time any part of, the 2018A Bonds, in an amount not less than ten percent
(10%) of the aggregate principal amount of the 2018A Bonds then outstanding in
the case of a partial prepayment, at one-hundred percent (100%) of the principal
amount so prepaid, together with accrued and unpaid interest thereon, and the
Make‑Whole Amount determined for the prepayment date with respect to such
principal


10



--------------------------------------------------------------------------------





amount. The Company will give each Holder of 2018A Bonds written notice, with a
copy to the Trustee, of each optional prepayment under this Section 2.03 not
less than ten (10) days and not more than sixty (60) days prior to the date
fixed for such prepayment unless the Company and the Holders of more than fifty
percent (50%) of the principal amount of the 2018A Bonds then outstanding agree
in writing to another time period. Each such notice shall specify such date
(which shall be a Business Day), the aggregate principal amount of the 2018A
Bonds to be prepaid on such date, the principal amount of each 2018A Bond held
by such Holder to be prepaid (determined in accordance with Section 2.03(a)),
and the interest to be paid on the prepayment date with respect to such
principal amount being prepaid, and shall be accompanied by a certificate of a
Senior Financial Officer as to the estimated Make‑Whole Amount due in connection
with such prepayment (calculated as if the date of such notice were the date of
the prepayment), setting forth the details of such computation. Two (2) Business
Days prior to such prepayment, the Company shall deliver to each Holder of Bonds
a certificate of a Senior Financial Officer specifying the calculation of such
Make‑Whole Amount as of the specified prepayment date.
(a)    Allocation of Partial Prepayments. In the case of each partial prepayment
of the 2018A Bonds pursuant to Section 2.03, the principal amount of the 2018A
Bonds to be prepaid shall be allocated among all of the 2018A Bonds at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment, after giving
effect to minimum authorized denominations of $100,000.
(b)    Maturity; Surrender, Etc. In the case of each optional prepayment of
2018A Bonds pursuant to this Section 2.03, the principal amount of each 2018A
Bond to be prepaid shall mature and become due and payable on the date fixed for
such prepayment, together with interest on such principal amount accrued to such
date and the applicable Make‑Whole Amount, if any. From and after such date,
unless the Company shall fail to pay such principal amount when so due and
payable, together with the interest and Make‑Whole Amount, if any, as aforesaid,
interest on such principal amount shall cease to accrue. Any 2018A Bond paid or
prepaid in full shall be surrendered to the Company and cancelled and shall not
be reissued, and no 2018A Bond shall be issued in lieu of any prepaid principal
amount of any 2018A Bond.
Section 2.04    Purchase of Bonds. The Company will not and will not permit any
Subsidiary of the Company to purchase, redeem, prepay or otherwise acquire,
directly or indirectly, any of the outstanding 2018A Bonds except (a) upon the
payment or prepayment of the 2018A Bonds in accordance with this Ninth
Supplemental Indenture and the 2018A Bonds or (b) pursuant to an offer to
purchase made by the Company or a Subsidiary of the Company pro rata to the
Holders of all 2018A Bonds at the time outstanding upon the same terms and
conditions. Any such offer shall provide each Holder with sufficient information
to enable it to make an informed decision with respect to such offer, and shall
remain open for at least ten (10) Business Days. If the Holders of more than
fifty percent (50%) of the principal amount of the 2018A Bonds then outstanding
accept such offer, the Company shall promptly notify the remaining Holders of
such fact and the expiration date for the acceptance by Holders of 2018A Bonds
of such offer shall be extended by the number of days necessary to give each
such remaining Holder at least five (5) Business Days from its receipt of such
notice to accept such offer. The Company will promptly cancel all 2018A Bonds
acquired by it or any Subsidiary of the Company pursuant to any payment,
prepayment or purchase of 2018A Bonds pursuant to this Ninth Supplemental
Indenture and no 2018A Bonds may be issued in substitution or exchange for any
such 2018A Bonds.


11



--------------------------------------------------------------------------------





Section 2.05    Make‑Whole Amount.
“Make‑Whole Amount” means, with respect to any 2018A Bond, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such 2018A Bond over the amount of such
Called Principal, provided that the Make‑Whole Amount may in no event be less
than zero. For the purposes of determining the Make‑Whole Amount, the following
terms have the following meanings:
“Called Principal” means, with respect to any 2018A Bond, the principal of such
2018A Bond that is to be prepaid pursuant to Section 2.03 or Section 2.07 or is
declared to be due and payable pursuant to Section 10.02 of the Original
Indenture.
“Discounted Value” means, with respect to the Called Principal of any 2018A
Bond, the amount obtained by discounting all Remaining Scheduled Payments with
respect to such Called Principal from their respective scheduled due dates to
the Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the 2018A Bonds is payable) equal to
the Reinvestment Yield with respect to such Called Principal.
“Reinvestment Yield” means, with respect to the Called Principal of any 2018A
Bond, 0.50% over the yield to maturity implied by the yield(s) reported as of
10:00 a.m. (New York City time) on the second Business Day preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on‑the‑run U.S.
Treasury securities (“Reported”) having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date. If there are
no such U.S. Treasury securities Reported having a maturity equal to such
Remaining Average Life, then such implied yield to maturity will be determined
by (a) converting U.S. Treasury bill quotations to bond equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between the yields Reported for the applicable most recently issued actively
traded on‑the‑run U.S. Treasury securities with the maturities (1) closest to
and greater than such Remaining Average Life and (2) closest to and less than
such Remaining Average Life. The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the 2018A Bond.
If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any 2018A Bond, 0.50% over the
yield to maturity implied by the U.S. Treasury constant maturity yields
reported, for the latest day for which such yields have been so reported as of
the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (2) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life. The


12



--------------------------------------------------------------------------------





Reinvestment Yield shall be rounded to the number of decimal places as appears
in the interest rate of the applicable 2018A Bond.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360‑day year composed of twelve 30‑day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any 2018A Bond, all payments of such Called Principal and interest thereon that
would be due after the Settlement Date with respect to such Called Principal if
no payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the 2018A Bonds, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 2.03 or Section 2.07 or is declared to be due and payable pursuant to
Section 10.02 of the Original Indenture.
“Settlement Date” means, with respect to the Called Principal of any 2018A Bond,
the date on which such Called Principal is to be prepaid pursuant to
Section 2.03 or Section 2.07 or is declared to be due and payable pursuant to
Section 10.02 of the Original Indenture.
Section 2.06    Change in Control.
(a)    Notice of Change in Control. The Company will, within thirty (30)
Business Days after the occurrence of any Change in Control, give written notice
(the “Change in Control Notice”) of such Change in Control to each Holder of
2018A Bonds, with a copy to the Trustee. Such Change in Control Notice shall
contain and constitute an offer to prepay the 2018A Bonds as described in
Section 2.06(b) hereof and shall be accompanied by the certificate described in
Section 2.06(e).
(b)    Offer to Prepay Bonds. The offer to prepay 2018A Bonds contemplated by
Section 2.06(a) shall be an offer to prepay, in accordance with and subject to
this Section 2.06, all, but not less than all, the 2018A Bonds held by each
Holder (in this case only, “Holder” in respect of any 2018A Bond registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date (which shall be a Business Day) specified in such
Change in Control Notice (the “Proposed Prepayment Date”). Such date shall be
not fewer than thirty (30) days and not more than sixty (60) days after the date
of delivery of the Change in Control Notice.
(c)    Acceptance; Rejection. Any Holder of 2018A Bonds may accept or reject the
offer to prepay made pursuant to this Section 2.06 by causing a notice of such
acceptance or rejection to be delivered to the Company not fewer than then ten
(10) days prior to the Proposed


13



--------------------------------------------------------------------------------





Prepayment Date. A failure by a Holder of 2018A Bonds to respond to an offer to
prepay made pursuant to this Section 2.06 shall be deemed to constitute a
rejection of such offer by such Holder.
(d)    Prepayment. Prepayment of the 2018A Bonds to be prepaid pursuant to this
Section 2.06 shall be at one-hundred percent (100%) of the principal amount of
the 2018A Bonds together with accrued and unpaid interest thereon but without
any Make-Whole Amount or other premium. The prepayment shall be made on the
Proposed Prepayment Date.
(e)    Company Certificate. Each Change in Control Notice delivered pursuant to
Section 2.06(a) shall be accompanied by a certificate, executed by a Senior
Financial Officer and dated the date of delivery of the Change in Control
Notice, stating:  (i) the Proposed Prepayment Date; (ii) that such offer is made
pursuant to this Section 2.06; (iii) the principal amount of each 2018A Bond
offered to be prepaid (which shall be one-hundred percent (100%) of the
outstanding principal balance of each such 2018A Bond); (iv) the amount of
accrued interest that would be due and payable on each 2018A Bond offered to be
prepaid, accrued to the Proposed Prepayment Date; (v) that the conditions of
this Section 2.06 required to be fulfilled prior to the giving of notice have
been fulfilled; and (vi) in reasonable detail, a general description of the
events that resulted in, and date of occurrence of, the Change in Control.
Section 2.07    Bond Repurchase Event.
On the Bond Repurchase Date, the Company shall repurchase (the “Bond Repurchase
Requirement”) the 2018A Bonds for a purchase price equal to the aggregate
principal amount of the 2018A Bonds then Outstanding, all accrued and unpaid
interest thereon, and the Make‑Whole Amount determined for the Bond Repurchase
Date with respect to such principal amount (the “Bond Repurchase Amount”). On
the Bond Repurchase Date, the Company will deposit with the Trustee immediately
available funds in an amount equal to the Bond Repurchase Amount and the Trustee
shall pay such amount as soon as practicable after receipt thereof to the
Holders of such 2018A Bonds. Payment of a Bond Repurchase Amount shall be deemed
to satisfy and discharge in full the principal of, and Make-Whole Amount, and
accrued and unpaid interest on, the 2018A Bonds.
The Company’s obligation to satisfy a Bond Repurchase Requirement shall be
mandatory upon the occurrence of a Bond Repurchase Event.
Any Bonds surrendered to the Trustee in connection with a Bond Repurchase
Requirement shall promptly be cancelled in accordance with Section 3.09 of the
Original Indenture.
For the purposes of this Section 2.07, the following terms will have the
meanings set forth below:
“Bond Repurchase Date” means the date of the occurrence of a Bond Repurchase
Event while any of the 2018A Bonds are Outstanding.
A “Bond Repurchase Event” shall exist if any of the conditions or events
described in any of paragraphs (1) through (7) below shall be continuing fifteen
(15) days following the first to occur of (i) a Responsible Officer of the
Company obtaining actual knowledge of such occurrence or (ii) the Company’s
receipt of a written notice from any Holder of a 2018A Bond of such occurrence:


14



--------------------------------------------------------------------------------





(1) Economic Sanctions, Etc. The Company will not, and will not permit any
Controlled Entity to (a) become (including by virtue of being owned or
controlled by a Blocked Person), own or control a Blocked Person or (b) directly
or indirectly have any investment in or engage in any dealing or transaction
(including any investment, dealing or transaction involving the proceeds of the
2018A Bonds) with any Person if such investment, dealing or transaction
(i) would cause any holder or any affiliate of such holder to be in violation of
any law or regulation applicable to such holder, or (ii) is prohibited by any
U.S. Economic Sanctions Laws.
(2) Sale or Lease of Assets. The Company sells, leases, transfers or otherwise
disposes of, any of its assets (including, without limitation, all or
substantially all of its assets, whether in one transaction or a series of
related transactions) except (a) sales or other transfers of assets for fair
value, if the aggregate value of all such transactions in any calendar year does
not exceed twenty-five percent (25%) of the book value of Total Assets of the
Company, as calculated as of the end of the most recent Fiscal Quarter, and (b)
sales, leases, transfers or other dispositions, at less than fair value, of any
other assets of the Company and its Subsidiaries, provided that the aggregate
book value of such assets shall not exceed $25,000,000 in any calendar year.
(3) Debt Capitalization. The ratio of (i) Consolidated Indebtedness of the
Company to (ii) Consolidated Capitalization of the Company is greater than 0.65
to 1.0 (a) as of the last day of any fiscal quarter of the Company or (b) at any
time if any first mortgage bonds issued under Specified Prior Supplements remain
outstanding.
(4) Financial and Business Information. The Company fails to deliver to each
Holder of 2018A Bonds that is an Institutional Investor the documents set forth
below in paragraphs (a) Quarterly Statements, (b) Annual Statements, (c) SEC and
other Reports (if any), (d) Notice of Event of Default or Bond Repurchase Event
(if any), and (e) ERISA Matters (if any) by either (i) within the time periods
set forth in such paragraphs (a), (b), (c), (d) and (e) (x) delivering paper
copies, to the address, if any, specifically designated therefore by such
Holder, by telecopy, hand-delivery, or by overnight courier or (y) delivering
electronic copies by email or (ii) with respect to the documents set forth in
paragraphs (a), (b) and (c), giving written notice within fifteen (15) Business
Days after the timely filing on EDGAR or posting on its home page or on its
Parent’s home page on the internet or on Intralinks or on any similar website to
which each Holder of the 2018A Bonds has free access, by the Company of a Form
10-K (or such annual financial statements satisfying the requirements of
paragraph (b) below), Form 10-Q (or such quarterly financial statements
satisfying the requirements of paragraph (a) below), Form 8-K or any proxy
statement, as the case may be:
(a)    Quarterly Statements — within sixty (60) days (or such shorter period as
is the earlier of (x) fifteen (15) days greater than the period applicable to
the filing of the Company’s Quarterly Report on Form 10‑Q (the “Form 10‑Q”) with
the SEC regardless of whether the Company is subject to the filing requirements
thereof and (y) the date by which such financial statements are required to be
delivered under any Material Credit Facility or the date on which such
corresponding financial statements are delivered under any Material Credit
Facility if such delivery occurs earlier than such required delivery date) after
the end of each quarterly fiscal period in each fiscal year of the Company
(other than the last quarterly fiscal period of each such fiscal year),
duplicate copies of


15



--------------------------------------------------------------------------------





(i)    a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such quarter, and
(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries, for such quarter and (in the
case of the second and third quarters) for the portion of the fiscal year ending
with such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year‑end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Form 10‑Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this paragraph (a) - Quarterly Statements;
(b)    Annual Statements — within one hundred twenty (120) days (or such shorter
period as is the earlier of (x) fifteen (15) days greater than the period
applicable to the filing of the Company’s Annual Report on Form 10‑K (the
“Form 10‑K”) with the SEC regardless of whether the Company is subject to the
filing requirements thereof and (y) the date by which such financial statements
are required to be delivered under any Material Credit Facility or the date on
which such corresponding financial statements are delivered under any Material
Credit Facility if such delivery occurs earlier than such required delivery
date) after the end of each fiscal year of the Company, duplicate copies of:
(i)    a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such year, and
(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries for such year, setting forth in
each case in comparative form the figures for the previous fiscal year, all in
reasonable detail, prepared in accordance with GAAP, and accompanied by an
opinion thereon (without a “going concern” or similar qualification or exception
and without any qualification or exception as to the scope of the audit on which
such opinion is based) of independent public accountants of recognized national
standing, which opinion shall state that such financial statements present
fairly, in all material respects, the financial position of the companies being
reported upon and their results of operations and cash flows and have been
prepared in conformity with GAAP, and that the examination of such accountants
in connection with such financial statements has been made in accordance with
generally accepted auditing standards, and that such audit provides a reasonable
basis for such opinion in the circumstances, provided that the delivery within
the time period specified above of the Company’s Form 10‑K for such fiscal year
(together with the Company’s annual report to shareholders, if any, prepared
pursuant to Rule 14a‑3 under the Securities Exchange Act of 1934) prepared in
accordance with the requirements therefor and filed with the SEC, shall be
deemed to satisfy the requirements of this paragraph (b)-Annual Statements;
(c)    SEC and Other Reports — promptly upon their becoming available, one copy
of (i) each financial statement, report, notice or proxy statement sent by the
Company or any


16



--------------------------------------------------------------------------------





Subsidiary of the Company to its principal lending banks as a whole (excluding
information sent to such banks in the ordinary course of administration of a
bank facility, such as information relating to pricing and borrowing
availability) or to its public securities holders generally, and (ii) each
regular or periodic report, each registration statement that shall have become
effective (without exhibits except as expressly requested by such Holder), and
each final prospectus and all amendments thereto filed by the Company or any
Subsidiary of the Company with the SEC;
(d)    Notice of Event of Default or Bond Repurchase Event — promptly, and in
any event within five (5) Business Days after a Responsible Officer of the
Company becomes aware of the existence of any Event of Default or any Bond
Repurchase Event, a written notice specifying the nature and period of existence
thereof and what action the Company is taking or proposes to take with respect
thereto; and
(e)    ERISA Matters — promptly, and in any event within ten (10) days after a
Responsible Officer of the Company becoming aware of any of the following, a
written notice setting forth the nature thereof and the action, if any, that the
Company or an ERISA Affiliate proposes to take with respect thereto:
(i)    with respect to any Plan, any Reportable Event would reasonably be
expected to result in a Material Adverse Effect; or
(ii)    the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Single
Employer Plan, or the receipt by the Company or any ERISA Affiliate of a notice
from a Multiemployer Plan that such action has been taken by the PBGC with
respect to such Multiemployer Plan, which in either event would reasonably be
expected to result in a Material Adverse Effect; or
(iii)    any event, transaction or condition that could result in the incurrence
of any liability by the Company or any ERISA Affiliate pursuant to Title I or IV
of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate pursuant to Title I
or IV of ERISA or such penalty or excise tax provisions, if such liability or
Lien, taken together with any other such liabilities or Liens then existing,
would reasonably be expected to have a Material Adverse Effect.
(5) Officer’s Certificate. The Company fails to deliver to each Holder of 2018A
Bonds that is an Institutional Investor, in the manner and at the time periods
set forth above in paragraph 4(a)-Quarterly Statements and paragraph 4(b)-Annual
Statements, a certificate of a Senior Financial Officer certifying that such
Senior Financial Officer has reviewed the relevant terms of this Ninth
Supplemental Indenture and of the Indenture and has made, or caused to be made,
under his or her supervision, a review of the transactions and conditions of the
Company and its Subsidiaries from the beginning of the quarterly or annual
period covered by the statements then being furnished to the date of the
certificate and that such review shall not have disclosed the existence during
such period of any condition or event that constitutes an Event of Default or
Bond Repurchase Event or, if any such condition or event existed or exists,
specifying the nature and


17



--------------------------------------------------------------------------------





period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.
(6) Material Credit Facilities. With respect to any Material Credit Facility
(a) the Company or any Subsidiary of the Company defaults in the payment of any
principal of or premium or make-whole amount or interest that is outstanding in
an aggregate principal amount of at least $20,000,000 beyond any period of grace
with respect thereto, or (b) the Company or any Subsidiary of the Company is in
default in the performance of or compliance with any term of any Material Credit
Facility in an aggregate outstanding principal amount of at least $20,000,000 or
any other condition exists, and as a consequence of such default such Material
Credit Facility has become, or has been declared (or one or more Persons are
entitled to declare such Material Credit Facility to be), due and payable before
its stated maturity or before its regularly scheduled dates of payment, or (c)
as a consequence of the occurrence or continuation of any event or condition
(other than the passage of time or the right of the holder or lender of any
Material Credit Facility to convert such indebtedness into equity interests),
(i) the Company or any Subsidiary of the Company has become obligated to
purchase or repay such indebtedness before its regular maturity or before its
regularly scheduled dates of payment in an aggregate outstanding principal
amount of at least $20,000,000, or (ii) one or more Persons have the right to
require the Company or any Subsidiary of the Company so to purchase or repay
such indebtedness.
(7) Material Misrepresentation. Any representation or warranty made in writing
by or on behalf of the Company in this Ninth Supplemental Indenture or in any
writing furnished to the Holders of the 2018A Bonds in connection with the 2018A
Bonds proves to have been false or incorrect in any material respect on the date
made.
Section 2.08    Withholding. By acceptance of any 2018A Bond, the Holder thereof
agrees that such Holder will with reasonable promptness duly complete and
deliver to the Company, or to such other Person as may be reasonably requested
by the Company, from time to time (a) in the case of any such Holder that is a
United States Person, such Holder’s United States tax identification number or
other forms reasonably requested by the Company necessary to establish such
Holder’s status as a United States Person under FATCA and as may otherwise be
necessary for the Company to comply with its obligations under FATCA and (b) in
the case of any such Holder that is not a United States Person, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation as may be
necessary for the Company to comply with its obligations under FATCA and to
determine that such Holder has complied with such Holder’s obligations under
FATCA or to determine the amount (if any) to deduct and withhold or cause to be
deducted and withheld from any such payment made to such Holder (and the Company
agrees that under current FATCA regulations in place as of the date of this
Ninth Supplemental Indenture as originally executed, executed copies of IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, as well as a U.S. Tax Compliance
Certificate substantially in the form of Schedule 2.08 attached hereto, in both
cases completed and executed, shall satisfy this requirement). Nothing in this
Section 2.08 shall require any Holder to provide information that is
confidential or proprietary to such Holder unless the Company is required to
obtain such information under FATCA and, in such event, the Company shall treat
any such information it receives as confidential.


18



--------------------------------------------------------------------------------





Notwithstanding any other provision of this Ninth Supplemental Indenture, the
Trustee or any Paying Agent shall be entitled to make a deduction or withholding
from any payment which it makes under this Ninth Supplemental Indenture for or
on account of any present or future taxes, duties or charges if and to the
extent so required by any applicable law and any current or future regulations
or agreements thereunder or official interpretations thereof or any law
implementing an intergovernmental approach thereto or by virtue of the relevant
Holder failing to satisfy any certification or other requirements in respect of
the 2018A Bonds, in which event the Trustee or such Paying Agent shall make such
payment after such withholding or deduction has been made and shall account to
the relevant authorities for the amount so withheld or deducted and shall have
no obligation to gross up any payment hereunder or pay any additional amount as
a result of such withholding tax.
Section 2.09    Payment on Bonds.
(a)    Place of Payment, etc. Subject to Section 2.09(b), payments of principal,
Make‑Whole Amount, if any, and interest due and payable on the 2018A Bonds shall
be made in Los Angeles, California at the Corporate Trust Office of MUFG Union
Bank, N.A. Registration of transfer and exchange of the 2018A Bonds shall be
effected, in accordance with Section 3.05 of the Indenture, in Los Angeles,
California at the Corporate Trust Office of MUFG Union Bank, N.A. Notice and
demands to or upon the Company in respect of the 2018A Bonds and the Indenture,
as supplemented and amended, may be served, in addition to the provisions of
Section 1.08 of the Indenture, in Los Angeles, California at the Corporate Trust
Office of MUFG Union Bank, N.A. The Company may at any time, by notice to each
Holder of a 2018A Bond, change the place of payment of the 2018A Bonds, place
where registration or exchange may be effected and where such notices and
demands shall be served so long as such place of payment shall be either the
principal office of the Company in such jurisdiction or the principal corporate
trust office of a bank or trust company in such city. MUFG Union Bank, N.A. will
be the Paying Agent and Security Registrar for the 2018A Bonds.
(b)    Home Office Payment. With respect to all Holders of the 2018A Bonds on
the date hereof and any Institutional Investor that subsequently becomes a
Holder of a 2018A Bond and complies with the provisions of this Section 2.09(b),
all sums becoming due on the 2018A Bonds for principal, Make‑Whole Amount, if
any, interest and all other amounts due hereunder to each Holder of a 2018A Bond
shall be paid to each such Holder by the method and at the address of such
Holder in the Security Register, without the presentation or surrender of such
2018A Bond or the making of any notation thereon, except that upon written
request of the Company made concurrently with or reasonably promptly after
payment or prepayment in full of any 2018A Bond, such Holder shall surrender
such Bond for cancellation, reasonably promptly after any such request, to the
Company at its principal executive office or at the place of payment most
recently designated by the Company pursuant to Section 2.09(a). Prior to any
sale, transfer or other disposition of any 2018A Bond held on the date hereof by
a Holder or its nominee, such Holder will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has been paid thereon or surrender such 2018A Bond to the Company in exchange
for a new 2018A Bond or 2018A Bonds pursuant to Section 3.05 of the Original
Indenture.
Section 2.10    Consent in Contemplation of Transfer. Any consent given pursuant
to Section 14.02 of the Original Indenture by a Holder of a 2018A Bond that has
transferred or has


19



--------------------------------------------------------------------------------





agreed to transfer its 2018A Bond to the Company, any Subsidiary of the Company
or any Affiliate of the Company in connection with such consent shall be void
and of no force or effect except solely as to such Holder, and any amendments
effected or waivers granted or to be effected or granted that would not have
been or would not be so effected or granted but for such consent (and the
consents of all other Holders of 2018A Bonds that were acquired under the same
or similar conditions) shall be void and of no force or effect except solely as
to such Holder.
Section 2.11    Restrictions on Transfer. The 2018A Bonds and any related
documents may be amended or supplemented from time to time by the Company
without the consent of any Holder to modify the restrictions on and procedures
for resales and other transfers of the 2018A Bonds to reflect any change in
applicable law or regulation (or the interpretation thereof) or in practices
relating to the resale or transfer of restricted securities generally. Holders
of the 2018A Bonds are deemed by the acceptance of such 2018A Bonds to have
agreed to any such amendment or supplement.
The Company shall issue a 2018A Bond that does not bear the Restrictive Legend
in replacement of a 2018A Bond bearing the Restrictive Legend at the request of
any Holder following such request if (i) the Holder shall have obtained an
opinion of counsel reasonably acceptable to the Company in form and substance
reasonably satisfactory to the Company to the effect that the First Mortgage
Bond may lawfully be disposed of without registration, qualification or legend
pursuant to Rule 144, or (ii) the Holder sells or otherwise transfers the First
Mortgage Bond pursuant to Rule 144 or an effective registration statement.
Section 2.12    Sinking Fund. The 2018A Bonds are not subject to any sinking
fund.
Section 2.13    Calculations, etc. The Trustee may conclusively presume that no
optional prepayment pursuant to Section 2.03, Change in Control or Bond
Repurchase Event shall have occurred unless and until a Responsible Officer of
the Trustee shall have received at the Corporate Trust Office of the Trustee a
certificate executed by a Senior Financial Officer specifying the following:
1. in the case of an optional prepayment pursuant to Section 2.03, the name of
each Holder to which such payments will be made, the amount of each such payment
(including the applicable Make-Whole Amount and accrued interest), and the date
of such payment and;
2. in the case of a Change in Control, the name of each Holder that accepts the
related offer to prepay, the amount of each such payment (including accrued
interest), and the date of such payment; and
3. in the case of a Bond Repurchase Event, the name of each Holder to which the
Bond Repurchase Amount is to be paid, the amount of such Bond Repurchase Amount
payment and the Bond Repurchase Date.
The Trustee shall be under no duty to inquire into, may conclusively presume the
correctness of, shall be fully protected in relying upon the Company’s
calculation of any optional prepayment amount, Change in Control repurchase
payment or Bond Repurchase Amount, including interest and, if and to the extent
applicable, any Make-Whole Amount, and shall have no responsibility for such
calculation.


20



--------------------------------------------------------------------------------





ARTICLE THREE

ISSUANCE OF THE 2018A BONDS


Section 3.01    Authentication. The 2018A Bonds in the aggregate principal
amount of Sixty Million Dollars ($60,000,000) may forthwith be executed by the
Company and delivered to the Trustee and shall be authenticated and delivered by
the Trustee (either before or after the filing or recording hereof) pursuant to
and in accordance with a Company Order delivered pursuant to, and upon
compliance by the Company with the other applicable provisions and requirements
of, Article IV of the Original Indenture.
ARTICLE FOUR

MISCELLANEOUS PROVISIONS


Section 4.01    Utility and Transmitting Utility.  The Company is a utility as
defined in Section 261.001(a) of the Texas Business and Commerce Code (the
“TBCC”). The Company intends to subject the Original Indenture, as heretofore
supplemented and amended and as supplemented by this Ninth Supplemental
Indenture, to the requirements and benefits of Chapter 261 of the TBCC. The
perfection of and notice provided by the Original Indenture, as heretofore
supplemented and amended and as supplemented by this Ninth Supplemental
Indenture, under Section 261.004 of the TBCC with respect to the interest in
property granted as security thereunder shall be effective from its date of
deposit for filing until and to the extent such interest in property is released
by the filing of a termination statement or a release of such interest in
property, in each case signed or authorized in writing by the Trustee, and no
renewal, refiling or continuation statement shall be required to continue such
effectiveness.  The Company is also a transmitting utility as defined in Section
9.102 of the TBCC.  The Original Indenture, as heretofore supplemented and
amended and as supplemented by this Ninth Supplemental Indenture, shall remain
effective as (a) a financing statement until a termination statement is filed,
as provided in Section 9.515(f) of the TBCC, and (b) a financing statement filed
as a fixture filing until the Original Indenture (as heretofore supplemented and
amended and as supplemented by this Ninth Supplemental Indenture) is released in
full or satisfied of record or its effectiveness otherwise terminates as to the
real property covered thereby, as provided in Section 9.515(g) of the TBCC.
Section 4.02    Ratification. The Indenture, as supplemented by this Ninth
Supplemental Indenture, is in all respects ratified and confirmed, and this
Ninth Supplemental Indenture shall be deemed part of the Indenture in the manner
and to the extent herein and therein provided.
Section 4.03    Trustee. The Trustee hereby accepts the trust hereby declared
and provided, and agrees to perform the same upon the terms and conditions set
forth in the Indenture, as supplemented by this Ninth Supplemental Indenture.
The Trustee shall not be responsible in any manner whatsoever for or in respect
of the validity or sufficiency of this Ninth Supplemental Indenture or of the
2018A Bonds or the due execution hereof or thereof by the Company or for or in
respect of the recitals contained herein or therein (except the Trustee’s
certificate of authentication) or the statements contained in Section 4.01, all
of which recitals and statements are made by the Company solely.


21



--------------------------------------------------------------------------------





Section 4.04    Governing Law. This Ninth Supplemental Indenture and the 2018A
Bonds shall be governed by and construed in accordance with the law of the State
of New York (including without limitation Section 5-1401 of the New York General
Obligations Law or any successor to such statute), except to the extent that the
Trust Indenture Act would be applicable were this Ninth Supplemental Indenture
qualified under the Trust Indenture Act and except to the extent that the law of
any other jurisdiction shall mandatorily govern the creation, perfection,
priority or enforcement of the Lien of the Indenture, as supplemented by this
Ninth Supplemental Indenture or the exercise of remedies with respect to the
Mortgaged Property.
Section 4.05    Counterparts. The Ninth Supplemental Indenture referred to
herein is an indenture supplemental to the Indenture. This Ninth Supplemental
Indenture may be simultaneously executed in any number of counterparts, each of
which when so executed shall be deemed to be an original; but such counterparts
shall together constitute but one and the same instrument.






22



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, said TEXAS-NEW MEXICO POWER COMPANY has caused this Ninth
Supplemental Indenture to be executed on its behalf and said MUFG UNION BANK,
N.A., as Trustee as aforesaid, in evidence of its acceptance of the trust hereby
created, has caused this Ninth Supplemental Indenture to be executed on its
behalf, to be effective as of the date first written above.


 
TEXAS-NEW MEXICO POWER COMPANY 


 
By:
 
 
 
Name: Laurie S. Monfiletto
 
 
Title: Vice President and Treasurer





ACKNOWLEDGMENT


STATE OF NEW MEXICO        )
COUNTY OF BERNALILLO    )




This instrument was acknowledged before me on this ____ day of _______, 2018, by
Laurie S. Monfiletto, Vice President and Treasurer of TEXAS-NEW MEXICO POWER
COMPANY, a Texas corporation, on behalf of said corporation.






_____________________________________
Notary Public in and for the State of New Mexico











--------------------------------------------------------------------------------









 
MUFG UNION BANK, N.A., as Trustee 


 
By:
 
 
 
Name: Thaddeus Smith
 
 
Title: Assistant Vice President







A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.





STATE OF CALIFORNIA    )
COUNTY OF LOS ANGELES    )
On _______ __, 2018 before me, _________________, Notary Public, personally
appeared ____________________, who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature:  __________________________________ 


(seal)









S-2


[Signature Page to Ninth Supplemental Indenture to
First Mortgage Indenture of Texas-New Mexico Power Company]



--------------------------------------------------------------------------------






Schedule 2.08 to the Ninth Supplemental Indenture
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE


Reference is hereby made to that certain First Mortgage Indenture dated as of
March 23, 2009 (the “Original Indenture”), from Texas New-Mexico Power Company
(the “Company”) to MUFG Union Bank, N.A., as trustee (the “Trustee”), as
previously amended and supplemented by certain supplemental indentures including
the Ninth Supplemental Indenture (such Ninth Supplemental Indenture being
referred to herein as the “Supplement”, and the Original Indenture as
supplemented and amended by such other supplemental indentures and the
Supplement, the “Indenture”). Certain capitalized and other terms used in this
Agreement are defined in the Indenture.
The undersigned hereby certifies that:
(i)
it is the sole record and beneficial owner of the 2018A Bonds in respect of
which it is providing this certificate;

(ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code;

(iii)
it is not a ten percent shareholder of the Company within the meaning of Section
871(h)(3)(B) of the Code; and

(iv)
it is not a controlled foreign corporation related to the Company as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Company with a certificate of its non-U.S.
Person status on IRS W-8BEN-E.






[•]
By:  _______________________________ 
 
Name:
 
Title:

Date: ________ __, [•]


SCHEDULE C
(to Bond Purchase Agreement)



--------------------------------------------------------------------------------






Exhibit A
[FORM OF 3.85% FIRST MORTGAGE BOND, DUE 2028, SERIES 2018A]


THIS BOND HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OF THE UNITED STATES OF AMERICA AND MAY NOT BE TRANSFERRED IN THE ABSENCE OF
SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER SUCH ACT, EXCEPT UNDER
CIRCUMSTANCES WHERE NEITHER SUCH REGISTRATION NOR SUCH EXEMPTION IS REQUIRED BY
LAW.




TEXAS-NEW MEXICO POWER COMPANY


(Incorporated under the laws of the State of Texas)




3.85% First Mortgage Bond, due 2028, Series 2018A




No.                                         [Date]
$[________]                                    PPN:882884 A#6




TEXAS-NEW MEXICO POWER COMPANY, a corporation organized and existing under the
laws of the State of Texas (hereinafter called the “Company”, which term shall
include any Successor Corporation under the Indenture), for value received,
hereby promises to pay to _____________________, or registered assigns, on June
28, 2028, the principal sum of [___________ dollars ($________)] (or so much
thereof as shall not have been prepaid), in any coin or currency of the United
States of America which at the time of payment is legal tender for public and
private debts, and to pay interest on said principal sum in like coin or
currency from the date hereof, or from the most recent June 28 or December 28 to
which interest has been paid or duly provided for, at the rate of three and
85/100th percent (3.85%) per annum (the “Coupon Rate”), payable semi-annually,
on the twenty-eighth (28th) day of June and the 28th date of December in each
year, commencing December 28, 2018 (each an “Interest Payment Date”), until
Maturity. To the extent permitted by law, the Company shall pay interest on any
overdue principal or Make-Whole Amount, if any, at the Default Rate (instead of
the Coupon Rate), from the day such principal or Make-Whole Amount was due until
paid or made available for payment and it shall pay interest on any overdue
installments of interest at the Default Rate (instead of the Coupon Rate), from
the applicable Interest Payment Date until such interest is paid or made
available for payment.


SCHEDULE C
(to Bond Purchase Agreement)



--------------------------------------------------------------------------------





For purposes of the Ninth Supplemental Indenture and this Security, the term
“interest” shall be deemed to include interest provided for in the first and
second immediately preceding sentences. If any Interest Payment Date falls on a
day that is not a Business Day then payment of interest payable on such date
will be made on the next succeeding Business Day (and no interest or other
payment shall be payable in respect of any such delay, provided that any payment
of principal of or Make-Whole Amount on this Security (including principal due
upon Maturity) that is due on a date that is not a Business Day shall be due and
payable on the next succeeding Business Day and shall include the additional
days elapsed in the computation of interest payable at such next succeeding
Business Day). Interest will be computed on the basis of a 360 day year
consisting of twelve (12) thirty (30)-day months.
The interest so payable on any Interest Payment Date will, subject to certain
exceptions provided in such Indenture, be paid to the Person in whose name this
Security is registered at the close of business on the Regular Record Date for
such Interest Payment Date, which shall be the fifteenth (15th) day of the month
in which such Interest Payment Date occurs; except that if the Company shall
default in the payment of any interest due on such Interest Payment Date, such
defaulted interest shall be paid to the Holder of this Security as of the close
of business on a date selected by the Trustee (in accordance with Section 3.07
of the Indenture) (a “Special Record Date”), which Special Record Date shall not
be more than fifteen (15) days or less than ten (10) days prior to the date
proposed by the Company for payment of such defaulted interest.
Principal of, and Make-Whole Amount (if any) and interest on this Security are
payable at the Corporate Trust Office of the Trustee, in Los Angeles,
California, as Paying Agent for the Company; provided however, that the Company
may at any time, by notice to the Holder of this Security, change the place of
payment so long as the place of payment shall be either the principal office of
the Company in such city or the principal Corporate Trust Office of a bank or
trust company in such city and further provided that if the Holder of this
Security shall have specified by written notice to the Company an address and
reasonable method for such payment pursuant to and in compliance with Section
2.09(b) of the Ninth Supplemental Indenture, the Company shall make such payment
at the address and by the reasonable method set forth in such written notice.
This Security is subject to (1) prepayment at the option of the Company in whole
at any time, or in part from time to time, (2) prepayment in whole at the option
of the Holder hereof in connection with a Change in Control and (3) mandatory
repurchase in whole upon the occurrence of a Bond Repurchase Event, in each case
at the times, in the amounts and upon the terms specified in Sections 2.03, 2.06
and 2.07, respectively, of the Ninth Supplemental Indenture. This Security is
not otherwise subject to optional redemption.


C-2



--------------------------------------------------------------------------------





The provisions of this Security are continued on the reverse hereof, and such
continued provisions shall for all purposes have the same effect as though fully
set forth at this place.
This Security shall not be entitled to any benefit under the Indenture or any
indenture supplemental thereto, or be valid or obligatory for any purpose,
unless MUFG Union Bank N.A., the Trustee under the Indenture, or a successor
trustee thereto under the Indenture, shall have manually signed the certificate
of authentication endorsed hereon.


C-3



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, TEXAS-NEW MEXICO POWER COMPANY has caused the signature of
its duly authorized officer to be hereto affixed.


Dated: ____________






By:
TEXAS-NEW MEXICO POWER COMPANY
 
 
Name:
 
 
Title:
 
 
 











CERTIFICATE OF AUTHENTICATION


This is one of the Securities of the series designated therein referred to in
the within-mentioned Indenture, as supplemented and amended, including as
supplemented by the Ninth Supplemental Indenture.










By:
MUFG UNION BANK, N.A., as Trustee
 
 
Authorized Officer

























C-4



--------------------------------------------------------------------------------





[FORM OF REVERSE OF
3.85% FIRST MORTGAGE BOND, DUE 2028, SERIES 2018A]


This Security is one of a duly authorized issue of Securities of the Company
(herein called the “First Mortgage Bonds”), unlimited in aggregate principal
amount, of the series hereinafter specified, all issued and to be issued under
and equally secured by an indenture, dated as of March 23, 2009, executed by the
Company to MUFG Union Bank, N.A. (formerly known as Union Bank, N.A.) (successor
to The Bank of New York Mellon Trust Company, N.A.) (herein called the
“Trustee”) (said indenture being herein called the “Indenture”), to which
Indenture and all indentures supplemental thereto (including the Ninth
Supplemental Indenture hereinafter referred to) reference is hereby made for a
description of the properties mortgaged and pledged, the nature and extent of
the security, the rights of the registered owners of the First Mortgage Bonds
and of the Trustee in respect thereto, and the terms and conditions upon which
the First Mortgage Bonds are, and are to be, secured, and for a statement of the
respective rights, limitations of rights, duties and immunities thereunder of
the Company, the Trustee and the Holders of the First Mortgage Bonds and of the
terms upon which the First Mortgage Bonds are, and are to be, authenticated and
delivered. To the extent permitted by, and as provided in, the Indenture,
modifications or alterations of the Indenture, or of any indenture supplemental
thereto, and of the rights and obligations of the Company and of the Holders of
the First Mortgage Bonds may be made, in certain cases without the consent of
the Holders of the First Mortgage Bonds, as set forth in Section 14.01 of the
Indenture, and otherwise with the consent of the Company by an affirmative vote
of not less than a majority in amount of the First Mortgage Bonds entitled to
vote then outstanding, at a meeting of Holders of the First Mortgage Bonds
called and held as provided in the Indenture, or by an affirmative vote of not
less than a majority in amount of the First Mortgage Bonds of any series
entitled to vote then outstanding and affected by such modifications or
alterations, in case one or more but less than all of the series of First
Mortgage Bonds then outstanding under the Indenture are so affected; provided,
however, that no such modifications or alterations shall be made which will
affect the terms of payment of the principal of, or interest on, this Security,
which are unconditional. The First Mortgage Bonds may be issued in series, for
various principal sums, may mature at different times, may bear interest at
different rates and may otherwise vary as provided in the Indenture. This
Security is one of a series designated as “3.85% First Mortgage Bonds, due 2028,
Series 2018A” of the Company, issued under and secured by the Indenture and all
indentures supplemental thereto and described in an indenture supplemental
thereto (herein called the “Ninth Supplemental Indenture”), dated as of June 28,
2018, executed by the Company to the Trustee.
The Company, at its option, may redeem all, or from time to time, any part of
the First Mortgage Bonds of this series on not less than ten (10) days’ nor more
than sixty (60) days’ notice by first-class mail, postage prepaid as provided in
the Indenture at a Redemption Price equal to the sum of the principal amount so
prepaid plus the Make-Whole Amount as defined in the Ninth Supplemental
Indenture and upon the other terms and conditions therein and in the Indenture
provided.
The Trustee shall be under no duty to inquire into, may conclusively presume the
correctness of, shall be fully protected in relying upon the Company’s
calculation of any optional prepayment amount, Change in Control repurchase
payment or Bond Repurchase Amount,


C-5



--------------------------------------------------------------------------------





including interest and, if and to the extent applicable, any Make-Whole Amount,
and shall have no responsibility for such calculation.
In the event of prepayment of the First Mortgage Bonds of this series in part
only, a new Security of First Mortgage Bonds of this series and of like tenor
for the non-prepaid portion hereof will be issued in the name of the Holder
hereof upon the cancellation hereof.
The Indenture contains provisions for satisfaction and discharge of the entire
indebtedness of the First Mortgage Bonds of this series.
In case an Event of Default shall occur, the principal of all the First Mortgage
Bonds at any such time Outstanding under the Indenture may be declared or may
become due and payable, upon the conditions and in the manner and with the
effect provided in the Indenture. The Indenture provides that such declaration
may in certain events be waived by the Holders of a majority in principal amount
of the First Mortgage Bonds outstanding. In the event of any declaration of
acceleration of the maturity of the First Mortgage Bonds, the amount due and
payable on this Security (and for all outstanding First Mortgage Bonds of this
series) shall consist of the unpaid principal and accrued and unpaid interest
thereon plus the Make-Whole Amount (as defined in Section 2.05 of the Ninth
Supplemental Indenture), which Make-Whole Amount shall be determined as of the
date of such declaration.
No recourse shall be had for the payment of the principal of, or Make-Whole
Amount, if any, or the interest on, this Security, or for any claim based hereon
or on the Indenture or any indenture supplemental thereto, against any
incorporator, or against any stockholder, director or officer, past, present or
future, of the Company, as such, or of any predecessor or successor corporation,
either directly or through the Company or any such predecessor or successor
corporation, whether for amounts unpaid on stock subscriptions or by virtue of
any constitution, statute or rule of law, or by the enforcement of any
assessment or penalty or otherwise, all such liability, whether at common law,
in equity, by any constitution, statute or otherwise, of incorporators,
stockholders, directors or officers being released by every owner hereof by the
acceptance of this First Mortgage Bond and as part of the consideration for the
issue hereof, and being likewise released by the terms of the Indenture.
This Security is transferable by the registered owner hereof, in person or by
duly authorized attorney, on the books of the Company to be kept for that
purpose as provided for in the Indenture upon surrender and cancellation of this
Security and on presentation of a duly executed written instrument of transfer,
and thereupon a new Security of the same series of First Mortgage Bonds, of the
same aggregate principal amount and in authorized denominations will be issued
to the transferee or transferees in exchange therefor; and this Security, with
or without others of like series, may in like manner be exchanged for one or
more new First Mortgage Bonds of the same series of other authorized
denominations but of the same aggregate principal amount; all upon payment of
the charges and subject to the terms and conditions set forth in the Indenture.
This Security shall be subject to certain restrictions on transfer as set forth
in the Indenture and the Ninth Supplemental Indenture.


C-6



--------------------------------------------------------------------------------





This Security shall be governed by, and construed in accordance with, the laws
of the State of New York) (including without limitation Section 5-1401 of the
New York General Obligations Law or any successor to such statute), except to
the extent that the Trust Indenture Act would be applicable were the Ninth
Supplemental Indenture qualified under the Trust Indenture Act and except to the
extent that the law of any other jurisdiction shall mandatorily govern the
creation, perfection, priority or enforcement of the Lien of the Indenture, as
supplemented and amended by all indentures supplemental thereto (including the
Ninth Supplemental Indenture), or the exercise of remedies with respect to the
Mortgaged Property.
All capitalized terms used but not defined in this Security shall have the
meanings assigned to them in the Indenture or the Ninth Supplemental Indenture,
as applicable.








C-7

